Exhibit 10.7

CONTRIBUTION AGREEMENT

by and among

BREOF TCU GP LLC

and

BREOF TCU LLC

and

PHOENIX BERRY STREET LIMITED PARTNERSHIP

and

PHOENIX G.P. XVIII, INC.

and

BEHRINGER HARVARD TCU, LLC

February 1, 2007


--------------------------------------------------------------------------------


CONTRIBUTION AGREEMENT

This CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of February 1,
2007, by and among (i) BREOF TCU GP LLC, a Delaware limited liability company,
(ii) BREOF TCU LLC, a Delaware limited liability company, (iii) PHOENIX BERRY
STREET LIMITED PARTNERSHIP, a Texas limited partnership, and (iv) PHOENIX G.P.
XVIII, INC., a Texas corporation (each a “Transferor” and collectively the
“Transferors”)and BEHRINGER HARVARD TCU, LLC, a Delaware limited liability
company (the “BH Investor”).

RECITALS:

WHEREAS, Transferors own, directly, 100% of the membership interest (the
“Project Owner Membership Interest”) of Berry Street Limited Partnership, a
Texas limited partnership (the “Project Owner”), which Project Owner Membership
Interest constitutes all of the issued and outstanding equity interests in the
Project Owner; and

WHEREAS, the Project Owner holds that certain leasehold interest in that certain
ground lease (“Ground Lease”) for that certain parcel of real property located
in Tarrant County, Texas more particularly described on Exhibit B attached
hereto and made a part hereof for all purposes (“Land”); and

WHEREAS, prior to the Closing Date, the Project Owner will construct and
complete that certain student housing project (the “Project”) to be located on
the Land; and

WHEREAS, in connection with the construction of the Project, Project Owner has
entered into a Construction Loan Agreement with Wachovia Bank (the “Senior
Lender”), providing for a loan in the amount of Thirty Eight Million Two Hundred
Fifty Thousand Dollars ($38,250,000.00) secured, in part, by a first lien deed
of trust on the Project (such loan and the documents evidencing and securing
such loan being collectively referenced as the “Construction Loan”); and

WHEREAS, Transferors and BH Investor wish to enter into a joint venture
evidenced by a limited partnership (“Transferee”); and

WHEREAS, Transferors wish to cause the transfer to Transferee of the leasehold
interest in the Ground Lease and the other property set forth herein subject to
the Construction Loan in exchange for fifty percent (50%) of the Membership
Interest in Transferee (the “Transfer”) upon the terms and conditions, and for
the consideration, hereinafter set forth; and

WHEREAS, BH Investor wishes to contribute cash to Transferee in exchange for
fifty percent (50%) of the Membership Interest in Transferee; and

WHEREAS, the capitalized terms used in these Recitals and the other Sections in
this Agreement are defined in Exhibit A.

NOW, THEREFORE, in consideration of the foregoing, the covenants contained
herein and for other good and valuable consideration, the parties hereto agree
as follows:

1


--------------------------------------------------------------------------------



ARTICLE I.
TRANSFER


1.1           TRANSFER.


(A)           TRANSFER.  SUBJECT TO THE TERMS AND CONDITIONS HEREINAFTER SET
FORTH, TRANSFERORS AGREE TO OR TO CAUSE PROJECT OWNER TO, SELL, CONVEY, TRANSFER
AND ASSIGN TO TRANSFEREE ALL RIGHT, TITLE AND INTEREST OF PROJECT OWNER AND/OR
TRANSFERORS IN THE FOLLOWING:

(1)           THAT CERTAIN LEASEHOLD INTEREST IN THAT CERTAIN TRACT OR PARCEL OF
LAND SITUATED IN THE CITY OF FT. WORTH, TARRANT COUNTY, TEXAS MORE PARTICULARLY
DESCRIBED BY METES AND BOUNDS ON EXHIBIT B ATTACHED HERETO AND MADE A PART
HEREOF, TOGETHER WITH ALL AND SINGULAR THE RIGHTS AND APPURTENANCES PERTAINING
TO SUCH PROPERTY, INCLUDING ANY RIGHT, TITLE AND INTEREST IN AND TO ADJACENT
STREETS, ALLEYS OR RIGHTS-OF-WAY (THE PROPERTY DESCRIBED IN CLAUSE (1) OF THIS
SECTION 1.1(A) BEING HEREIN REFERRED TO COLLECTIVELY AS THE “LAND”);

(2)           THE BUILDINGS AND OTHER IMPROVEMENTS ON THE LAND, INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, THAT CERTAIN APARTMENT BUILDING AND RETAIL
SHOPS (THE PROPERTY DESCRIBED IN CLAUSE (2) OF THIS SECTION 1.1(A) BEING HEREIN
REFERRED TO COLLECTIVELY AS THE “IMPROVEMENTS”);

(3)           THE PERSONAL PROPERTY UPON THE LAND OR WITHIN THE IMPROVEMENTS;

(4)           ALL RIGHT, TITLE AND INTEREST IN ALL ORAL OR WRITTEN AGREEMENTS
PURSUANT TO WHICH ANY PORTION OF THE LAND OR IMPROVEMENTS IS USED OR OCCUPIED BY
ANYONE OTHER THAN PROJECT OWNER AND/OR TRANSFERORS (THE PROPERTY DESCRIBED IN
CLAUSE (4) OF THIS SECTION 1.1(A) BEING HEREIN REFERRED TO COLLECTIVELY AS THE
“LEASES”); AND

(5)           ALL RIGHT, TITLE AND INTEREST IN AND TO (I) ALL ASSIGNABLE
CONTRACTS AND AGREEMENTS RELATING TO THE UPKEEP, REPAIR, MAINTENANCE OR
OPERATION OF THE LAND, IMPROVEMENTS OR PERSONAL PROPERTY WHICH WILL EXTEND
BEYOND THE DATE OF CLOSING (AS SUCH TERM IS DEFINED IN SECTION 1.3 HEREOF)
(COLLECTIVELY, THE “OPERATING AGREEMENTS”); (II) ALL WARRANTIES AND GUARANTIES
(EXPRESS OR IMPLIED) ISSUED IN CONNECTION WITH THE IMPROVEMENTS OR THE PERSONAL
PROPERTY; (III) ALL LICENSES, PERMITS, CERTIFICATES OF OCCUPANCY AND OTHER
CONSENTS OR APPROVALS FROM GOVERNMENTAL AUTHORITIES OR PRIVATE PARTIES WHICH
RELATE TO THE LAND, IMPROVEMENTS, OR PERSONAL PROPERTY; (IV) ALL OTHER
INTANGIBLE PROPERTY ASSOCIATED WITH THE USE OR OPERATION OF THE LAND,
IMPROVEMENTS OR PERSONAL PROPERTY, INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
THE USE OF ANY AND ALL TRADE NAMES, LOGOS, WEB DOMAIN NAMES, PHONE NUMBERS AND
OTHER INTELLECTUAL PROPERTY USED IN THE OPERATION OF THE LAND, IMPROVEMENTS OR
PERSONAL PROPERTY, PROVIDED, HOWEVER, THAT THE USE OF THE NAME “GRANDMARC” SHALL
BE LIMITED TO USE SOLELY IN CONNECTION WITH THE PROJECT; AND (V) ALL PLANS,
SPECIFICATIONS, DRAWINGS (INCLUDING CAD DRAWINGS), REPORTS, STUDIES, BOOKS,
RECORDS AND OTHER DOCUMENTS PERTAINING TO THE LAND, IMPROVEMENTS OR PERSONAL
PROPERTY (THE PROPERTY DESCRIBED IN THIS SECTION 1.1(A)(5) BEING SOMETIMES
HEREIN REFERRED TO COLLECTIVELY AS THE “INTANGIBLES”).

2


--------------------------------------------------------------------------------



(B)           CONTRIBUTED PROPERTY DEFINED.  THE LAND, THE IMPROVEMENTS, THE
PERSONAL PROPERTY, THE LEASES AND THE INTANGIBLES ARE HEREINAFTER SOMETIMES
REFERRED TO COLLECTIVELY AS THE “CONTRIBUTED PROPERTY”.


(C)           PERMITTED EXCEPTIONS.  THE CONTRIBUTED PROPERTY SHALL BE CONVEYED
SUBJECT TO THE MATTERS WHICH ARE DEEMED PERMITTED EXCEPTIONS.


(D)           TREATMENT AS CONTRIBUTION.  THE TRANSFER, CONVEYANCE AND
ASSIGNMENT OF THE CONTRIBUTED PROPERTY SUBJECT TO THE CONSTRUCTION LOAN SHALL
CONSTITUTE A CAPITAL CONTRIBUTION TO TRANSFEREE.


(E)           BH INVESTOR.  SUBJECT TO THE TERMS AND CONDITIONS HEREINAFTER SET
FORTH, BH INVESTOR AGREES TO CONTRIBUTE CASH TO TRANSFEREE IN THE AMOUNT SET
FORTH IN SECTION 1.2(B) BELOW (THE “BH CONTRIBUTION”).THE BH CONTRIBUTION SHALL
CONSTITUTE A CAPITAL CONTRIBUTION TO TRANSFEREE.


1.2          CONSIDERATION.


(A)           TRANSFERORS.  IN CONSIDERATION OF TRANSFERORS’ CONTRIBUTION OF THE
CONTRIBUTED PROPERTY SUBJECT TO THE CONSTRUCTION LOAN, TRANSFERORS SHALL EACH
RECEIVE AN INTEREST AS A PARTNER OF TRANSFEREE AS MORE FULLY SET FORTH IN THAT
CERTAIN LIMITED PARTNERSHIP AGREEMENT OF TRANSFEREE IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT C (THE “LP AGREEMENT”).  IN CONNECTION WITH THE
FOREGOING, THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT, FOR PURPOSES OF THIS
AGREEMENT AND AS MORE FULLY SET FORTH IN THE LP AGREEMENT, THE TRANSFERORS OR
THEIR ASSIGNS SHALL EACH RECEIVE A CREDIT TO THEIR CAPITAL ACCOUNT EQUAL TO
EIGHT MILLION ONE HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($8,125,000.00).


(B)           BH INVESTOR.  IN CONSIDERATION OF BH INVESTOR’S CONTRIBUTION OF
CASH IN THE AMOUNT OF EIGHT MILLION ONE HUNDRED TWENTY-FIVE THOUSAND DOLLARS
($8,125,000.00), BH INVESTOR SHALL RECEIVE AN INTEREST AS A PARTNER OF
TRANSFEREE AS MORE FULLY SET FORTH IN THE LP AGREEMENT.  IN CONNECTION WITH THE
FOREGOING, THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT, FOR PURPOSES OF THIS
AGREEMENT AND AS MORE FULLY SET FORTH IN THE LP AGREEMENT, THE BH INVESTOR SHALL
RECEIVE A CREDIT TO ITS CAPITAL ACCOUNT EQUAL TO EIGHT MILLION ONE HUNDRED
TWENTY-FIVE THOUSAND DOLLARS ($8,125,000.00).


1.3          CLOSING.


(A)           TIME.  THE CLOSING OF THE TRANSACTION CONTEMPLATED HEREIN (THE
“CLOSING”) SHALL BE HELD, UNLESS THE PARTIES OTHERWISE MUTUALLY AGREE, ON THE
LATER OF (I) AUGUST 15, 2007 OR (II) WITHIN 30 CALENDAR DAYS AFTER THE DATE OF
DELIVERY OF THE COMPLETION NOTICE PROVIDED THAT PRIOR TO THE CLOSING, ALL OF THE
CONDITIONS TO CLOSE SET FORTH IN SECTION 1.4 HAVE BEEN MET AND THE CLOSING
DELIVERIES SET FORTH IN SECTION 1.5 HAVE BEEN DELIVERED.  NOTWITHSTANDING THE
FOREGOING, IF A MECHANICS LIEN(S) IS FILED AGAINST THE PROJECT, AND PROJECT
OWNER IS ACTIVELY CONTESTING SUCH MECHANICS LIEN(S), THE CLOSING DATE MAY BE
EXTENDED BY EITHER BH INVESTOR OR TRANSFERORS FOR UP TO 60 ADDITIONAL CALENDAR
DAYS TO PERMIT PROJECT OWNER TO REMOVE SUCH MECHANICS LIEN(S) AS A LIEN AGAINST
THE PROJECT OR TRANSFERORS MAY PURCHASE OR CAUSE TO BE PURCHASED A BOND IN THE
AMOUNT OF 150% OF THE LIEN AMOUNT AND PROCEED TO CLOSING.

3


--------------------------------------------------------------------------------



(B)           COMPLETION NOTICE.  PROMPTLY FOLLOWING THE COMPLETION DATE,
TRANSFERORS SHALL DELIVER TO BH INVESTOR A WRITTEN NOTICE (THE “COMPLETION
NOTICE”) CERTIFYING THAT THE COMPLETION DATE HAS OCCURRED.  BH INVESTOR SHALL
THEN SPECIFY A CLOSING DATE PURSUANT TO SECTION 1.3(A) ABOVE.


(C)           BUSINESS DAY.  NOTWITHSTANDING THE FOREGOING SECTION 3.1(A), IF
THE CLOSING DATE WOULD OCCUR ON A DAY WHICH IS NOT A BUSINESS DAY, THEN THE
CLOSING DATE SHALL BE DELAYED UNTIL THE SECOND BUSINESS DAY THEREAFTER.


(D)           CLOSING.  BASED UPON THE REPRESENTATIONS, WARRANTIES AND
COVENANTS, AND SUBJECT TO THE TERMS, PROVISIONS AND CONDITIONS CONTAINED IN THIS
AGREEMENT, AT THE CLOSING, TRANSFERORS SHALL CONTRIBUTE THE CONTRIBUTED PROPERTY
TO TRANSFEREE SUBJECT ONLY TO THE PERMITTED EXCEPTIONS AND BH INVESTOR SHALL
CONTRIBUTE THE BH CONTRIBUTION TO TRANSFEREE.


(E)           CLOSING ACCOMMODATION TRANSACTIONS.  AS A CONDITION PRECEDENT TO
THE CLOSING, THE PARTIES ACKNOWLEDGE THAT THE TRANSACTIONS SET FORTH ON EXHIBIT
D ATTACHED HERETO AND MADE A PART HEREOF, MUST BE COMPLETED IN THE ORDER SET
FORTH ON EXHIBIT D PRIOR TO THE CLOSING.


1.4          CONDITIONS TO THE CLOSING.


(A)           JOINT CONDITION.  THE OBLIGATIONS OF EACH PARTY TO CONSUMMATE THE
TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT ARE SUBJECT TO THE CONDITION THAT ON
THE CLOSING DATE THERE SHALL BE NO ACTION, SUIT OR PROCEEDING (OTHER THAN SUCH
AN ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY INSTITUTED BY A PARTY TO
THIS AGREEMENT) SHALL BE THREATENED OR PENDING, AND NO INJUNCTION, ORDER, DECREE
OR RULING SHALL BE IN EFFECT, SEEKING TO RESTRAIN OR PROHIBIT, OR TO OBTAIN
DAMAGES OR OTHER RELIEF IN CONNECTION WITH, THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


(B)           BH INVESTOR’S CONDITIONS TO CLOSING.  THE OBLIGATIONS OF BH
INVESTOR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE
SUBJECT TO THE SATISFACTION, AT OR PRIOR TO THE CLOSING DATE, OF THE FOLLOWING
CONDITIONS:

(1)           TRANSFERORS’ REPRESENTATIONS TRUE.  TRANSFERORS’ REPRESENTATIONS
AND WARRANTIES MADE IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE, EXCEPT AS AFFECTED BY THE TRANSACTIONS
CONTEMPLATED HEREBY, AND TRANSFERORS SHALL HAVE DELIVERED TO BH INVESTOR A
CLOSING CERTIFICATE TO THAT EFFECT.

(2)           TRANSFERORS’ COMPLIANCE WITH AGREEMENT.  TRANSFERORS, IN ALL
MATERIAL RESPECTS, SHALL HAVE PERFORMED EACH AGREEMENT, AND SHALL HAVE COMPLIED
WITH EACH COVENANT, TO BE PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR TO THE
CLOSING DATE UNDER THIS AGREEMENT, AND TRANSFERORS HALL HAVE DELIVERED TO BH
INVESTOR A CLOSING CERTIFICATE TO THAT EFFECT.

THE CLOSING CERTIFICATES TO BE DELIVERED BY TRANSFERORS REFERRED TO IN
SECTIONS 1.4(B)(1) AND (2) ARE REFERRED TO HEREIN COLLECTIVELY AS THE
“TRANSFERORS CLOSING CERTIFICATE.”

4


--------------------------------------------------------------------------------



(C)           TRANSFERORS’ CONDITIONS TO CLOSING.  THE OBLIGATIONS OF
TRANSFERORS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE
SUBJECT TO THE SATISFACTION, AT OR PRIOR TO THE CLOSING DATE, OF THE FOLLOWING
CONDITIONS:

(1)           BH INVESTOR’S REPRESENTATIONS TRUE.  BH INVESTOR’S REPRESENTATIONS
AND WARRANTIES MADE IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE, EXCEPT AS AFFECTED BY THE TRANSACTIONS
CONTEMPLATED HEREBY, AND BH INVESTOR SHALL HAVE DELIVERED TO TRANSFERORS A
CLOSING CERTIFICATE TO THAT EFFECT.

(2)           BH INVESTOR’S COMPLIANCE WITH AGREEMENT.  BH INVESTOR, IN ALL
MATERIAL RESPECTS, SHALL HAVE PERFORMED EACH AGREEMENT, AND COMPLIED WITH EACH
COVENANT TO BE PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING DATE
UNDER THIS AGREEMENT, AND BH INVESTOR SHALL HAVE DELIVERED TO TRANSFERORS A
CLOSING CERTIFICATE TO THAT EFFECT.


THE CLOSING CERTIFICATES TO BE DELIVERED BY BH INVESTOR REFERRED TO IN SECTIONS
1.4(C)(1) AND (2) ARE REFERRED TO HEREIN COLLECTIVELY AS THE “BH INVESTOR
CLOSING CERTIFICATE.”


1.5          CLOSING DELIVERIES OF TRANSFERORS.

At the Closing, Transferors shall deliver or cause Project Owner to deliver to
BH Investor, as appropriate, the following, all of which shall be in a form
reasonably satisfactory to BH Investor:


(A)           THE TRANSFERORS CLOSING CERTIFICATE.


(B)           A CERTIFICATE OF THE SECRETARY OF EACH TRANSFEROR CERTIFYING TRUE
AND CORRECT COPIES OF THE REQUIRED RESOLUTIONS OF EACH TRANSFEROR DULY
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND ALL
RELATED DOCUMENTS AND AGREEMENTS, SUCH RESOLUTIONS BEING IN FULL FORCE AND
EFFECT AS OF THE CLOSING DATE AND SUCH OTHER EVIDENCE AS BH INVESTOR OR THE
TITLE COMPANY SHALL REASONABLY REQUIRE TO EVIDENCE THE AUTHORITY OF TRANSFERORS,


(C)           A FULLY EXECUTED COPY OF THE LP AGREEMENT DATED AS OF THE CLOSING
DATE.


(D)           AN EXECUTED ASSIGNMENT OF GROUND LEASE IN THE FORM ATTACHED HERETO
AS EXHIBIT E , A WRITTEN CONSENT FROM THE LESSOR UNDER THE GROUND LEASE
APPROVING SUCH ASSIGNMENT AND EVIDENCE OF PAYMENT TO THE LESSOR UNDER THE GROUND
LEASE OF ANY TRANSFER FEE REQUIRED PURSUANT TO THE GROUND LEASE.


(E)           AN EXECUTED BILL OF SALE AND ASSIGNMENT (THE “BILL OF SALE”) IN
THE FORM ATTACHED HERETO AS EXHIBIT F.


(F)            AN EXECUTED ASSIGNMENT AND ASSUMPTION OF CONTRACTS (THE
“ASSIGNMENT OF CONTRACTS”) IN THE FORM ATTACHED HERETO AS EXHIBIT G.

5


--------------------------------------------------------------------------------



(G)           A CERTIFICATE DATED WITHIN THIRTY (30) DAYS OF THE CLOSING DATE,
OF THE SECRETARY OF STATE OF THE STATE IN WHICH EACH TRANSFEROR WAS FORMED
ESTABLISHING THAT EACH TRANSFEROR IS IN EXISTENCE AND IS IN GOOD STANDING IN
SUCH STATE.


(H)           A LETTER TO EACH TENANT OF THE PROJECT IN THE FORM OF EXHIBIT H
ATTACHED HERETO AND MADE A PART HEREOF.


(I)            A FIRPTA AFFIDAVIT IN THE FORM OF EXHIBIT I ATTACHED HERETO AND
MADE A PART HEREOF, DULY EXECUTED BY TRANSFEROR.


(J)            A CURRENT RENT ROLL FOR THE PROJECT CERTIFIED BY TRANSFERORS TO
BE TRUE AND CORRECT AS OF THE CLOSING DATE.


(K)           A “BILLS PAID AFFIDAVIT” VERIFYING THAT THERE ARE NO UNPAID BILLS,
EXPENSES OR CLAIMS WITH RESPECT TO THE PROJECT AND INDEMNIFYING BH INVESTOR FROM
ANY LOSS OR LIABILITY RELATING TO SUCH MATTERS.


(L)            A CERTIFICATE FROM THE ARCHITECT OF THE PROJECT STATING THAT THE
DESIGN OF THE PROJECT IS IN COMPLIANCE WITH ALL APPLICABLE LAWS.


(M)          ORIGINAL LEASES, ORIGINAL OPERATING AGREEMENTS AND ALL OTHER
DOCUMENTS DESCRIBED IN SECTION 1.1 HEREOF.


(N)           POSSESSION AND OCCUPANCY OF THE PROJECT, SUBJECT TO THE PERMITTED
EXCEPTIONS.


(O)           ALL AVAILABLE KEYS (INCLUDING SECURITY DEPOSIT BOX KEYS) OR ACCESS
CARDS USED WITH RESPECT TO THE PROJECT IN TRANSFEROR’S POSSESSION.


(P)           THE TITLE POLICY PURSUANT TO SECTION 1.6 HEREOF.


(Q)           IF AVAILABLE UNDER LOCAL PRACTICE, CERTIFICATES FROM THE TAXING
AUTHORITIES OF THE STATE OF TEXAS AND FROM TARRANT COUNTY, TEXAS, OR OTHER
EVIDENCE DATED WITHIN THIRTY (30) DAYS PRIOR TO THE CLOSING DATE, EVIDENCING
THAT PROJECT OWNER HAS PAID ALL PROPERTY AND OTHER STATE AND LOCAL TAXES DUE AND
OWING.


(R)            THE WRITTEN CONSENT OF SENIOR LENDER TO THE TRANSFER IF REQUIRED
AND EXECUTED ASSUMPTION DOCUMENTS IN CONNECTION WITH THE CONSTRUCTION LOAN IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO BH INVESTOR.


(S)           A CERTIFICATE EXECUTED BY TRANSFERORS LISTING THE CONTRACTS.


(T)            SUCH OTHER INSTRUMENTS AND DOCUMENTS AS ARE REASONABLY REQUESTED
BY TRANSFEREE TO CARRY OUT AND EFFECT THE PURPOSE AND INTENT OF THIS AGREEMENT.


1.6          CLOSING DELIVERIES OF BH INVESTOR.

At the Closing, BH Investor shall deliver to Transferors the following, which
shall be in a form reasonably satisfactory to Transferors:

6


--------------------------------------------------------------------------------



(A)           THE BH INVESTOR CLOSING CERTIFICATE.


(B)           A CERTIFICATE OF THE SECRETARY OF BH INVESTOR CERTIFYING TRUE AND
CORRECT COPIES OF THE REQUIRED RESOLUTIONS OF BH INVESTOR DULY AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND ALL RELATED DOCUMENTS
AND AGREEMENTS, SUCH RESOLUTIONS BEING IN FULL FORCE AND EFFECT AS OF THE
CLOSING DATE AND SUCH OTHER EVIDENCE AS TRANSFEREE, TRANSFERORS OR THE TITLE
COMPANY SHALL REASONABLY REQUIRE TO EVIDENCE THE AUTHORITY OF BH INVESTOR


(C)           EXECUTED COUNTERPARTS TO THE DOCUMENT SET FORTH IN SECTION 1.5(C)
ABOVE.


(D)           SUCH OTHER INSTRUMENTS AND DOCUMENTS AS ARE REASONABLY REQUESTED
BY TRANSFERORS AND/OR TITLE COMPANY TO CARRY OUT AND EFFECT THE PURPOSE AND
INTENT OF THIS AGREEMENT.


1.7          TITLE AND SURVEY.


(A)           COMMITMENT FOR TITLE INSURANCE.  TRANSFEROR SHALL DELIVER TO BH
INVESTOR AND THE SURVEYOR DESCRIBED IN SECTION 1.8(B) BELOW (A) A CURRENT TITLE
COMMITMENT (THE “TITLE COMMITMENT”) COVERING THE PROJECT, SHOWING ALL MATTERS
AFFECTING TITLE TO THE PROJECT AND BINDING REPUBLIC TITLE OF TEXAS, INC., 2626
HOWELL STREET, 10TH FLOOR, DALLAS, TEXAS 75204, ATTN: JEANNE RAGLAND (THE “TITLE
COMPANY”) TO ISSUE AT CLOSING AN OWNER’S POLICY OF TITLE INSURANCE, ON THE FORM
CUSTOMARILY USED IN THE AREA IN WHICH THE PROJECT IS LOCATED, IN THE FULL AMOUNT
OF THE APPRAISED VALUE OF THE, AND (B) LEGIBLE COPIES OF ALL INSTRUMENTS (THE
“EXCEPTION INSTRUMENTS”) REFERENCED IN THE TITLE COMMITMENT.


(B)           SURVEY.  TRANSFERORS SHALL, AT TRANSFERORS’ EXPENSE, FURNISH TO BH
INVESTOR A CURRENT SURVEY (THE “SURVEY”) OF THE PROJECT PREPARED BY A REPUTABLE
AND DULY LICENSED SURVEYOR OR SURVEYING FIRM WHICH (A) LOCATES ALL EASEMENTS
(WHETHER OF RECORD OR APPARENT FROM AN INSPECTION OF THE PROJECT) AND
RIGHTS-OF-WAY ON OR ADJACENT TO THE PROJECT (IDENTIFIED BY RECORDING DATA, IF
APPLICABLE), (B) SHOWS THE IMPROVEMENTS SITUATED ON THE LAND AND THE DIMENSIONS
OF ALL BUILDINGS THEREON, (C) SHOW THE LOCATION AND SIZE OF ALL STREETS
(EXISTING OR PROPOSED) ON OR ADJACENT TO THE PROJECT, (D) SHOWS ANY
ENCROACHMENTS OR PROTRUSIONS, RAILROADS, RIVERS, CREEKS, OR OTHER WATER COURSES,
FENCES, UTILITIES (INCLUDING SIZE AND LOCATION), AND OTHER MATTERS LOCATED ON OR
AFFECTING THE PROJECT (AND ANY RECORDING INFORMATION RELATING THERETO), (E) SETS
FORTH THE NUMBER OF SQUARE FEET COMPRISING THE PROJECT, TOGETHER WITH A LEGAL
DESCRIPTION OF THE BOUNDARIES OF THE PROJECT BY METES AND BOUNDS; (F) CERTIFIES
THAT THE LAND DOES NOT LIE WITHIN THE 100-YEAR FLOOD PLAIN AS ESTABLISHED BY THE
U.S. ARMY CORPS OF ENGINEERS, (G) CONTAINS A CERTIFICATION BY THE SURVEYOR IN
THE FORM OF EXHIBIT J ATTACHED HERETO, AND (H) IN GENERAL, COMPLIES WITH THE
STANDARDS FOR AN AMERICAN LAND TITLE ASSOCIATION SURVEY.


(C)           OBLIGATION TO CURE LIENS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS ARTICLE 1.7, IF AT CLOSING THERE ARE ANY MONEY LIENS
AGAINST ALL OR ANY PART OF THE PROJECT, TRANSFERORS SHALL CAUSE THE SAME TO BE
DISCHARGED OF RECORD.  NOTWITHSTANDING THE FOREGOING, TRANSFERORS SHALL NOT BE
REQUIRED TO REMOVE ANY LIENEVIDENCING THE EXISTING FINANCING WITH SENIOR LENDER
WHICH IS BEING ASSUMED BY TRANSFEREE.

7


--------------------------------------------------------------------------------



(D)           OWNER’S POLICY OF TITLE INSURANCE.  AT CLOSING, TRANSFEROR SHALL
CAUSE THE TITLE COMPANY TO ISSUE TO TRANSFEREE THE TITLE POLICY COVERING THE
PROJECT, IN THE FULL AMOUNT OF THE APPRAISED VALUE OF THE PROJECT, ON THE FORM
CUSTOMARILY USED IN THE AREA IN WHICH THE PROJECT IS LOCATED, INSURING THAT
TRANSFEREE IS THE OWNER OF THE LEASEHOLD TITLE TO THE PROJECT, SUBJECT ONLY TO
THE PERMITTED EXCEPTIONS, AND WITH THE STANDARD PRINTED EXCEPTIONS MODIFIED AS
FOLLOWS: (A) THE EXCEPTION FOR RESTRICTIVE COVENANTS SHALL EITHER BE DELETED OR
SHALL LIST SPECIFIC RESTRICTIONS; (B) THE EXCEPTION FOR AD VALOREM TAXES SHALL
REFLECT ONLY TAXES FOR THE CURRENT YEAR AND SUBSEQUENT YEARS, AND SUBSEQUENT
ASSESSMENTS FOR PRIOR YEARS DUE TO CHANGES IN LAND USAGE OR OWNERSHIP, AND SHALL
BE ENDORSED “NOT YET DUE AND PAYABLE”; (C) THERE SHALL BE NO EXCEPTION FOR
“VISIBLE AND APPARENT EASEMENTS,” FOR “PUBLIC OR PRIVATE ROADS” OR THE LIKE; (D)
THERE SHALL BE NO EXCEPTION FOR “RIGHTS OF PARTIES IN POSSESSION,” ALTHOUGH
THERE MAY BE AN EXCEPTION FOR LEASES SPECIFICALLY DESCRIBED IN THE TITLE POLICY
AND FOR TENANTS AS TENANTS ONLY UNDER RESIDENTIAL LEASES AND UNDER RETAIL
LEASES; AND (E) ANY REFERENCE TO SUBMITTING CLAIMS UNDER THE TITLE POLICY TO
ARBITRATION SHALL BE DELETED.


1.8          ACTIONS OF THE PARTIES PENDING CLOSING.


(A)           REASONABLE BEST EFFORTS.  EACH OF THE PARTIES WILL USE THEIR
REASONABLE BEST EFFORTS TO OBTAIN ALL NECESSARY CONSENTS AND APPROVALS AND TO
CAUSE THE CONDITIONS TO THE OBLIGATIONS OF THE PARTIES HEREUNDER TO BE SATISFIED
AND TO CAUSE THE CLOSING TO BE CONSUMMATED AS PROMPTLY AS PRACTICABLE, AND WILL
COOPERATE WITH ONE ANOTHER IN CONNECTION WITH THE FOREGOING.


(B)           CONDUCT OF BUSINESS.  THE TRANSFERORS SHALL, AT THEIR EXPENSE
(TAKING INTO ACCOUNT THE USE BY THE PROJECT OWNER OF THE PROCEEDS OF THE
CONSTRUCTION LOAN TO FUND SUCH CONSTRUCTION), CAUSE THE PROJECT OWNER TO
CONSTRUCT AND COMPLETE THE PROJECT ON THE LAND, IN SUBSTANTIAL ACCORDANCE WITH
THE PLANS AND IN ACCORDANCE WITH THE REQUIREMENTS OF THE MEZZANINE LOAN.  FROM
THE EXECUTION OF THIS AGREEMENT UNTIL THE CLOSING, TRANSFERORS WILL CAUSE THE
PROJECT OWNER TO OPERATE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE
PRUDENT CONSTRUCTION AND OPERATION OF THE PROJECT AND IN ACCORDANCE THE
REQUIREMENTS OF THE MEZZANINE LOAN. WITHOUT LIMITATION, THE PROJECT OWNER SHALL
NOT TAKE ANY ACTION, OR FAIL TO TAKE ANY ACTION, AS A RESULT OF WHICH ANY OF THE
CHANGES OR EVENTS LISTED IN SECTION 2.10(A) (“CHANGES”) WOULD OCCUR. 
TRANSFERORS SHALL MAINTAIN AND PRESERVE THE PROJECT OWNER AND ITS BUSINESS,
FRANCHISES AND AUTHORIZATIONS, AND USE COMMERCIALLY REASONABLE EFFORTS TO
MAINTAIN AND PRESERVE ITS PROSPECTS, GOODWILL AND ADVANTAGEOUS BUSINESS
RELATIONSHIPS.  TRANSFERORS WILL CAUSE PROJECT OWNER TO (I) MAINTAIN AND OPERATE
THE PROJECT IN A MANNER CONSISTENT WITH THAT OF A FIRST CLASS STUDENT LIVING
FACILITY, REASONABLE WEAR AND TEAR AND DAMAGE FROM CASUALTY EXCEPTED, (II)
CONTINUE ALL INSURANCE POLICIES RELATIVE TO THE PROJECT (OR IF SUCH INSURANCE IS
CANCELED OR EXPIRES, COMPARABLE INSURANCE CONSISTENT WITH SIMILAR PROJECTS IN
THE TARRANT COUNTY METROPOLITAN AREA) IN FULL FORCE AND EFFECT, (III) AFTER THE
COMPLETION DATE NOT REMOVE ANY ITEM OF PERSONAL PROPERTY FROM THE LAND OR
IMPROVEMENTS UNLESS REPLACED BY A COMPARABLE ITEM OF PERSONAL PROPERTY, (IV)
MAINTAIN ALL PERMITS, LICENSES AND OCCUPANCY CERTIFICATES, INCLUDING, WITHOUT
LIMITATION, ALL DEVELOPMENT, BUILDING AND USE PERMITS AND CERTIFICATES OF
OCCUPANCY, (V) PERFORM, WHEN DUE, ALL MATERIAL OBLIGATIONS UNDER ANY AND ALL
MATERIAL AGREEMENTS RELATING TO THE PROJECT AND OTHERWISE IN ACCORDANCE WITH
APPLICABLE LAWS, ORDINANCES, RULES, AND REGULATIONS, INCLUDING COMPLIANCE WITH
ENVIRONMENTAL LAWS AND ARCHITECTURAL BARRIER LAWS INCLUDING BUT NOT LIMITED TO
THE AMERICANS WITH

8


--------------------------------------------------------------------------------



DISABILITIES ACT, THE FAIR HOUSING AMENDMENT ACT, THE HUD/FHAA GUIDELINES AND
THE HUD DESIGN MANUAL, (VI) COMPLY WITH ALL REQUIREMENTS SUCH THAT ANY TAX
ABATEMENTS OR TAX CREDITS ARE REALIZED AND (VII) PROMPTLY FORWARD TO BH INVESTOR
ANY MATERIAL NOTICES OF VIOLATIONS GOVERNMENTAL REQUIREMENTS OR RESTRICTIONS
WHICH TRANSFERORS RECEIVE OR BECOME AWARE.  TRANSFERORS WILL NOT PERMIT EITHER
PROJECT OWNER OR TRANSFEREE TO HAVE ANY EMPLOYEES.  TRANSFERORS WILL COMPLY WITH
ALL TERMS OF THE MEZZANINE LOAN.


(C)           ACCESS.  DURING THE TERM OF THIS AGREEMENT, BH INVESTOR, AND ITS
AGENTS, CONSULTANTS AND DESIGNEES SHALL HAVE REASONABLE ACCESS TO THE PROJECT
FOR PURPOSES OF OBSERVING, TESTING AND INSPECTING THE WORK.  NO SUCH
OBSERVATION, TEST OR INSPECTION OR FAILURE TO DO SO SHALL RELIEVE TRANSFERORS
FROM THEIR OBLIGATIONS UNDER THIS AGREEMENT.  IN EXERCISING ITS ACCESS RIGHTS,
BH INVESTOR SHALL EXERCISE AND SHALL CAUSE ITS DESIGNEES TO EXERCISE DUE CARE
AND TO ENDEAVOR NOT TO INCREASE THE COST OF THE GENERAL CONTRACTOR’S PERFORMANCE
BEYOND DE MINIMIS AMOUNTS OR TO DELAY TO ANY MATERIAL EXTENT THE WORK ON THE
PROJECT.  BH INVESTOR SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS TRANSFERORS AND
PROJECT OWNER FROM AND AGAINST ALL LIABILITY, LOSS, COST OR EXPENSE (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES OF LITIGATION) ARISING FROM ANY WRONGFUL
ACTS COMMITTED BY TRANSFEREE OR ITS DESIGNEES, AGENTS OR CONSULTANTS WHILE ON
THE LAND.


(D)           OWNERSHIP OF THE PROJECT.  TRANSFERORS’ SHALL NOT PERMIT PROJECT
OWNER TO SELL OR DISPOSE OF THE PROJECT OR ANY PORTION THEREOF EXCEPT FOR
PERMITTED DISPOSITIONS.  TRANSFERORS WILL NOT PERMIT ANY LIENS, ENCUMBRANCES OR
OTHER TITLE EXCEPTIONS (OTHER THAN THE PERMITTED EXCEPTIONS AND NORMAL UTILITY
EASEMENTS, SOLELY FOR BENEFIT OF THE PROJECT, INCIDENT TO THE DEVELOPMENT AND
OPERATION OF THE PROJECT) TO ENCUMBER THE LAND OR THE PROJECT.


(E)           SERVICE CONTRACTS.  TRANSFERORS WILL NOT PERMIT PROJECT OWNER TO
ENTER INTO ANY SERVICE CONTRACTS OTHER THAN THOSE DESCRIBED ON EXHIBIT L UNLESS
EITHER (I) SUCH SERVICE CONTRACT IS TERMINABLE ON NOT MORE THAN 30 DAYS NOTICE
WITHOUT THE PAYMENT OF ANY TERMINATION FEE OR PENALTY OR (II) SUCH SERVICE
CONTRACT HAS BEEN APPROVED IN WRITING BY BH INVESTOR.


(F)            UTILITY CONTRACTS.  TRANSFERORS WILL NOT PERMIT PROJECT OWNER TO
ENTER INTO ANY AGREEMENT WITH ANY UTILITY COMPANY (PUBLIC OR PRIVATE) TO PROVIDE
UTILITY SERVICES TO THE PROJECT UNLESS EITHER (I) SUCH UTILITY CONTRACT IS
TERMINABLE ON NOT MORE THAN 30 DAYS NOTICE WITHOUT THE PAYMENT OF ANY
TERMINATION FEE OR PENALTY OR (II) SUCH UTILITY CONTRACT HAS BEEN APPROVED IN
WRITING BY BH INVESTOR EXCEPT AS SET FORTH ON EXHIBIT L ATTACHED HERETO.


(G)           VCP CERTIFICATE.  TRANSFERORS AND BH INVESTOR AGREE THAT ANY COSTS
OR LIABILITIES INCURRED IN THE PURSUIT OF A VOLUNTARY CLEANUP PROGRAM FINAL
CERTIFICATE OF COMPLETION FROM THE TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
SHALL BE SHARED EQUALLY WITH TRANSFERORS BEARING FIFTY PERCENT (50%) AND BH
INVESTOR BEARING FIFTY PERCENT (50%).


1.9          TERMINATION PRIOR TO CLOSING.


(A)           REASONS FOR TERMINATION.  THIS AGREEMENT MAY BE TERMINATED BEFORE
THE CLOSING:

9


--------------------------------------------------------------------------------


(1)           BY MUTUAL CONSENT.  BY THE MUTUAL CONSENT OF BH INVESTOR AND
TRANSFERORS.

(2)           BY BH INVESTOR.  BY BH INVESTOR AFTER COMPLIANCE WITH THE
PROCEDURE SET FORTH IN THIS SECTION 1.9, IF (I) ANY OF TRANSFERORS’
REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS AGREEMENT IS OR BECOMES UNTRUE
IN ANY MATERIAL RESPECT, (II) TRANSFERORS FAIL TO PERFORM ANY OF THEIR COVENANTS
OR AGREEMENTS CONTAINED IN THIS AGREEMENT IN ANY MATERIAL RESPECT OR (III)
TRANSFERORS FAIL TO PROVIDE ANY OF THE CLOSING DELIVERIES SET FORTH IN SECTION
1.5 HEREIN.

(3)           BY TRANSFERORS.  BY TRANSFERORS AFTER COMPLIANCE WITH THE
PROCEDURE SET FORTH IN THIS SECTION 1.9, IF (I) ANY OF BH INVESTOR’S
REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS AGREEMENT IS OR BECOMES UNTRUE,
IN ANY MATERIAL RESPECT, (II) BH INVESTOR FAILS TO PERFORM ITS COVENANTS OR
AGREEMENTS CONTAINED IN THIS AGREEMENT IN ANY MATERIAL RESPECT OR (III) BH
INVESTOR FAILS TO PROVIDE ANY OF THE CLOSING DELIVERIES SET FORTH IN SECTION 1.6
HEREIN.

(4)           OUTSIDE DATE.  BY BH INVESTOR IF THE CLOSING DATE SHALL NOT HAVE
OCCURRED ON OR BEFORE DECEMBER 31, 2007.

(5)           MEZZANINE LOAN.  BY BH INVESTOR IF THERE IS ANY DEFAULT BY
MEZZANINE BORROWER PURSUANT TO THE DOCUMENTS EVIDENCING OR SECURING THE
MEZZANINE LOAN AFTER ANY APPLICABLE NOTICE AND CURE PERIOD CONTAINED THEREIN;
PROVIDED BH INVESTOR SHALL STILL BE ENTITLED TO PURSUE ANY RIGHTS AND REMEDIES
PURSUANT TO THE MEZZANINE LOAN.


(B)           NOTICE OF PROBLEMS; TERMINATION.  BH INVESTOR OR TRANSFERORS (THE
“NOTIFYING PARTY”) WILL PROMPTLY GIVE WRITTEN NOTICE TO THE OTHER (THE
“RECEIVING PARTY”) IF IT BECOMES AWARE OF THE OCCURRENCE OR FAILURE TO OCCUR, OR
THE IMPENDING OR THREATENED OCCURRENCE OR FAILURE TO OCCUR, OF ANY FACT OR EVENT
THAT WOULD CAUSE OR CONSTITUTE, OR WOULD BE LIKELY TO CAUSE OR CONSTITUTE (I)
ANY OF ITS REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS AGREEMENT BEING OR
BECOMING UNTRUE IN ANY MATERIAL RESPECT, (II) ITS FAILURE TO PERFORM IN ANY
MATERIAL RESPECT ANY COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT, (III)
ITS FAILURE TO PROVIDE ANY OF THE CLOSING DELIVERIES OR (IV) ANY CONDITION TO
THE OBLIGATIONS OF THE RECEIVING PARTY TO CONSUMMATE THE TRANSACTIONS PROVIDED
FOR IN THIS AGREEMENT BEING OR BECOMING IMPOSSIBLE TO SATISFY.  NO SUCH NOTICE
SHALL AFFECT THE REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR
CONDITIONS OF THE PARTIES HEREUNDER, OR PREVENT ANY PARTY FROM RELYING ON THE
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN.


THE NOTIFYING PARTY SHALL HAVE 30 DAYS FROM THE DATE OF SAID NOTICE TO CURE ANY
MATTER REFERRED TO IN SECTIONS 1.9(B)(I), (II) OR (III) PROVIDED THAT THE CURE
PERIOD SHALL NOT EXTEND BEYOND DECEMBER 31, 2007.  UPON RECEIPT OF A NOTICE
REFERRED TO IN SECTION 1.9(B)(IV), OR THE FAILURE OF THE NOTIFYING PARTY SO TO
CURE A MATTER REFERRED TO IN SECTIONS 1.9(B)(I), (II) OR (III), THE RECEIVING
PARTY MAY TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO THE NOTIFYING PARTY.


(C)           EFFECT OF TERMINATION.  UPON TERMINATION OF THIS AGREEMENT
PURSUANT TO THIS ARTICLE, NO PARTY SHALL HAVE ANY CONTINUING OBLIGATION TO THE
OTHER PARTY ARISING OUT OF THIS

10


--------------------------------------------------------------------------------



AGREEMENT, OR OUT OF ACTIONS TAKEN IN CONNECTION WITH THIS AGREEMENT; PROVIDED,
HOWEVER, THAT (I) NO SUCH TERMINATION SHALL RELIEVE A PARTY OF LIABILITY FOR
BREACH OF, OR MISREPRESENTATION UNDER, OR NONPERFORMANCE OF THIS AGREEMENT PRIOR
TO SUCH TERMINATION, PROVIDED THAT SUCH LIABILITY SHALL NOT INCLUDE
CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (II) NO SUCH TERMINATION
SHALL AFFECT THE RIGHTS AND OBLIGATIONS UNDER THE MEZZANINE LOAN, AND (III)
ARTICLE IV AND ARTICLE V OF THIS AGREEMENT AND THE INDEMNIFICATION OBLIGATIONS
UNDER THIS AGREEMENT SHALL SURVIVE TERMINATION OF THIS AGREEMENT.


(D)           ADDITIONAL NOTICE AND CURE.  IF TRANSFERORS FAIL TO PAY WHEN DUE
ANY MONETARY AMOUNT NEEDED TO COMPLY WITH THE PROVISIONS OF SECTION 1.8(B)
HEREOF, TRANSFERORS SHALL HAVE A PERIOD OF FIVE BUSINESS DAYS AFTER WRITTEN
NOTICE OF SUCH FAILURE BY BH INVESTOR TO CURE OR IF TRANSFERORS FAIL TO PERFORM
ANY NON-MONETARY COVENANT OR OBLIGATION CONTAINED IN SECTION 1.8(B) HEREOF,
TRANSFERORS SHALL HAVE A PERIOD OF 20 DAYS AFTER WRITTEN NOTICE BY BH INVESTOR
OF SUCH FAILURE TO CURE UNLESS SUCH FAILURE IS NOT REASONABLY SUSCEPTIBLE OF
CURE WITHIN 20 DAYS AND IN SUCH EVENT IF TRANSFERORS PROMPTLY COMMENCE SUCH CURE
AND DILIGENTLY PURSUE THE SAME TO COMPLETION, THE CURE PERIOD SHALL BE EXTENDED
FOR SUCH PERIOD OF TIME THAT IS REASONABLY NECESSARY TO EFFECT SUCH A CURE BUT
IN NO EVENT SHALL SUCH PERIOD EXCEED 60 DAYS.


1.10        CASUALTY AND CONDEMNATION.


(A)           TRANSFERORS SHALL GIVE BH INVESTOR PROMPT NOTICE OF ANY FIRE OR
OTHER CASUALTY AFFECTING THE PROJECT.  BH INVESTOR OR ITS DESIGNATED AGENTS MAY
ENTER UPON THE PROJECT FROM TIME TO TIME DURING NORMAL BUSINESS HOURS AND UPON
ADVANCE NOTICE TO TRANSFERORS IN ACCORDANCE WITH THIS AGREEMENT FOR THE PURPOSE
OF INSPECTING ANY SUCH CASUALTY.


(B)           IN THE EVENT OF LOSS OR DAMAGE TO THE PROJECT OR ANY PORTION
THEREOF (THE “PREMISES IN QUESTION”) WHICH IS NOT “MAJOR” (AS HEREINAFTER
DEFINED), THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT PROVIDED PROJECT
OWNER PERFORMS ANY NECESSARY REPAIRS OR, AT TRANSFERORS’ OPTION, REDUCES THE
CASH PORTION OF THE BH CONTRIBUTION IN AN AMOUNT EQUAL TO THE COST OF SUCH
REPAIRS, TRANSFERORS THEREBY RETAINING ALL OF TRANSFERORS’ RIGHT, TITLE AND
INTEREST TO ANY CLAIMS AND PROCEEDS PROJECT OWNER MAY HAVE WITH RESPECT TO ANY
CASUALTY INSURANCE POLICIES OR CONDEMNATION AWARDS RELATING TO THE PREMISES IN
QUESTION.  IN THE EVENT THAT PROJECT OWNER ELECTS TO PERFORM REPAIRS UPON THE
PROJECT, PROJECT OWNER SHALL USE REASONABLE EFFORTS TO COMPLETE SUCH REPAIRS
PROMPTLY AND THE DATE OF CLOSING SHALL BE EXTENDED A REASONABLE TIME (BUT IN NO
EVENT MORE THAN THIRTY (30) DAYS UNLESS SUCH REPAIRS ARE NOT CAPABLE OF BEING
COMPLETED WITHIN THIRTY DAYS AND TRANSFERORS ARE CAUSING PROJECT OWNER TO
DILIGENTLY PURSUE THE COMPLETION OF SUCH REPAIRS, IN WHICH CASE THE TIME SHALL
BE EXTENDED UP TO ONE HUNDRED EIGHTY (180) DAYS) IN ORDER TO ALLOW FOR THE
COMPLETION OF SUCH REPAIRS.


(C)           IN THE EVENT OF A “MAJOR” LOSS OR DAMAGE, BH INVESTOR MAY
TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO TRANSFERORS.  IF BH INVESTOR DOES
NOT SEND WRITTEN NOTICE TO TRANSFERORS THAT BH INVESTOR HAS ELECTED TO PROCEED
WITH CLOSING WITHIN TEN (10) DAYS AFTER TRANSFERORS SEND BH INVESTOR WRITTEN
NOTICE OF THE OCCURRENCE OF MAJOR LOSS OR DAMAGE, THEN BH INVESTOR SHALL BE
DEEMED TO HAVE ELECTED TO TERMINATE THIS AGREEMENT.  IF BH INVESTOR SENDS NOTICE
TO TRANSFERORS WITHIN SUCH TEN (10) DAY PERIOD THAT BH INVESTOR DESIRES TO
PROCEED WITH CLOSING, THIS AGREEMENT SHALL REMAIN IN EFFECT, PROVIDED THAT
TRANSFERORS SHALL

11


--------------------------------------------------------------------------------



ASSIGN TO TRANSFEREE AT CLOSING ALL OF TRANSFEROR’S RIGHT, TITLE AND INTEREST TO
ANY RESULTING INSURANCE PROCEEDS (INCLUDING ANY RENT LOSS INSURANCE APPLICABLE
TO ANY PERIOD ON OR AFTER THE CLOSING DUE TRANSFERORS AS A RESULT OF SUCH MAJOR
LOSS OR DAMAGE.  UPON CLOSING, FULL RISK OF LOSS WITH RESPECT TO THE PROJECT
SHALL PASS TO TRANSFEREE AND TRANSFEREE SHALL RECEIVE A CREDIT AT CLOSING FOR
ANY DEDUCTIBLE AMOUNT UNDER SUCH INSURANCE POLICIES.  FOR PURPOSES OF THIS
SECTIONS 1.10, “MAJOR” LOSS OR DAMAGE REFERS TO THE FOLLOWING:  (I) LOSS OR
DAMAGE TO THE PROJECT OR ANY PORTION THEREOF SUCH THAT THE COST OF REPAIRING OR
RESTORING THE PREMISES IN QUESTION TO A CONDITION SUBSTANTIALLY IDENTICAL TO
THAT OF THE PREMISES IN QUESTION PRIOR TO THE EVENT OF DAMAGE WOULD BE, IN THE
CERTIFIED OPINION OF A MUTUALLY ACCEPTABLE ARCHITECT, EQUAL TO OR GREATER THAN
FIVE HUNDRED THOUSAND DOLLARS ($500,000.00), AND (II) ANY LOSS DUE TO A
CONDEMNATION THAT ADVERSELY IMPACTS THE USE OR OPERATION OF THE PROJECT OR THAT
INVOLVES MORE THAN A DE MINIMIS AMOUNT OF THE LAND.


ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF TRANSFERORS

Transferors hereby represent and warrant on their own behalf and on behalf of
Project Owner, to BH Investor.


2.1          EXISTENCE; GOOD STANDING.


(A)           EACH TRANSFEROR IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS STATE OF ORGANIZATION, AND HAS THE REQUISITE
POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS CONDUCTED SINCE THE DATE OF ITS
FORMATION.


(B)           PROJECT OWNER IS A TEXAS LIMITED PARTNERSHIP DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE OF
ORGANIZATION, AND HAS THE REQUISITE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS
AS CONDUCTED SINCE THE DATE OF ITS FORMATION.  THE PROJECT OWNER IS DULY
QUALIFIED TO DO BUSINESS IN TEXAS AND IS IN GOOD STANDING IN THE STATE OF TEXAS,
THE ONLY JURISDICTION IN WHICH IT IS REQUIRED TO BE SO QUALIFIED OR OTHERWISE
CONDUCTS OPERATIONS.


2.2          TITLE TO PROJECT OWNER MEMBERSHIP INTEREST.

Transferors (i) are the sole record and beneficial owners and (ii) have good and
valid title to the Project Owner Membership Interest, free and clear of any and
all Liens, except in connection with the Mezzanine Loan and the Construction
Loan.


2.3          POWER AND AUTHORITY.


(A)           TRANSFERORS HAVE THE FULL LEGAL RIGHT, POWER AND AUTHORITY TO
ENTER INTO THIS AGREEMENT AND ALL AGREEMENTS AND OTHER DOCUMENTS EXECUTED AND
DELIVERED BY IT PURSUANT TO THIS AGREEMENT AND TO CAUSE PROJECT OWNER TO AND THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


(B)           TRANSFERORS HAVE DULY AND PROPERLY TAKEN ALL ACTION REQUIRED BY
LAW AND BY ITS CERTIFICATE OF FORMATION AND OPERATING AGREEMENT OR COMPARABLE
ORGANIZATIONAL DOCUMENTS (“ORGANIZATIONAL DOCUMENTS”) TO AUTHORIZE THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS

12


--------------------------------------------------------------------------------



AGREEMENT AND ANY RELATED DOCUMENTS AND THE CONSUMMATION OF THE MEMBERSHIP
INTEREST PURCHASE AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


(C)           THIS AGREEMENT AND ALL AGREEMENTS AND DOCUMENTS EXECUTED BY
TRANSFERORS AND DELIVERED TO TRANSFEREE IN CONNECTION HEREWITH HAVE BEEN DULY
EXECUTED AND DELIVERED BY TRANSFERORS AND CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATIONS OF TRANSFERORS, ENFORCEABLE AGAINST TRANSFERORS IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS.


2.4          NO VIOLATION.

The execution and delivery of this Agreement, and the agreements executed and
delivered by Transferors in connection herewith, do not, and the consummation of
the actions contemplated hereby or thereby will not, (a) violate, contravene or
conflict with any provision of the Organizational Documents of the Project Owner
or Transferors, (b) violate, contravene or conflict with any provisions of,
result in the acceleration of any obligation under, constitute a default or
breach under, or give any right of termination or cancellation under, any
mortgage, Lien, lease, agreement, note, instrument, debenture, license, order,
arbitration award, judgment or decree to which any of the Project Owner or
Transferors are a party or by which any of the Project Owner or Transferors are
bound, (c) violate, contravene or conflict with any law, rule or regulation
applicable to any of the Project Owner or Transferors, or (d) result in any
Lien, other than pursuant to the Construction Loan or Mezzanine Loan, on any of
the Project Owner’s or Transferors’ assets.


2.5          CONSENTS.

No consent, authorization, permit, license or filing with any governmental
authority, lender, lessor, landlord, manufacturer, supplier or other person or
entity, except for Senior Lender and the lessor under the Ground Lease, is
required to authorize, or is required in connection with, the execution and
delivery by Transferors of this Agreement and the agreements and documents
contemplated hereunder to be entered into by the Transferors or the transfer of
the Contributed Property.


2.6          LEGAL PROCEEDINGS.

None of the Project Owner, nor any of its assets are subject to any pending, nor
do Transferors or the Project Owner have knowledge of any threatened, action,
suit, litigation, governmental investigation, condemnation or other proceeding
against or relating to or affecting the Project Owner or the Transferors or any
of their respective assets or the transactions contemplated by this Agreement
(excluding immaterial tort litigation which is fully insured by Project Owner’s
liability insurance and routine litigation regarding enforcement of Tenant
Leases).  To Transferor or Project Owner’s knowledge, no basis for any such
action, suit, litigation, governmental investigation, condemnation or other
proceeding exists.


2.7          BROKERS AND FINDERS FEES.

No person is entitled to any fee from either the Project Owner or Transferors as
a broker or finder in connection with the transfer of the Contributed Property.

13


--------------------------------------------------------------------------------


 


2.8          LICENSES AND PERMITS.

The Project Owner possesses all discretionary approvals from Governmental
Authorities to permit development of the Project and will, as part of the
development of the Project, obtain all additional Governmental Authorizations
necessary or appropriate for the development and construction of the Project. 
The Project Owner is not in default, nor has it received any written notice of,
nor is there, to the knowledge of Transferors or the Project Owner, any threat
to revoke or challenge any such Governmental Authorizations.  None of the
Project Owner or the Transferors with respect to the Project Owner or the
Project has been notified by any person or authority that such person or
authority has rescinded, restricted, or not renewed, or intends to rescind,
restrict or not renew, any Governmental Authorizations or that penalties or
other disciplinary action has been, is threatened to, or will be assessed or
taken against the Project Owner or the Project.


2.9          PROPERTY.


(A)           PARTIES IN POSSESSION.  THERE ARE NO PARTIES IN POSSESSION OF ANY
PORTION OF THE PROJECT EXCEPT PROJECT OWNER AND TENANTS UNDER THE TENANT LEASES
OR THE RETAIL LEASES.


(B)           SERVICE CONTRACTS.  THE SERVICE CONTRACTS DELIVERED TO BH INVESTOR
ARE TRUE, CORRECT AND COMPLETE COPIES OF ALL MATERIAL CONTRACTS AND AGREEMENTS
RELATING TO THE OWNERSHIP, OPERATION OR LEASING OF THE PROJECT ENTERED INTO BY
PROJECT OWNER (EXCEPT TENANT LEASES, THE DOCUMENTS EVIDENCING THE CONSTRUCTION
LOAN, THE DOCUMENTS OR AGREEMENTS DESCRIBED OR LISTED ON THE PERMITTED
EXCEPTIONS).


(C)           ROLLBACK TAXES.  NO PART OF THE LAND HAS BEEN ASSESSED FOR REAL
ESTATE TAXES DURING THE PRECEDING FIVE (5) YEARS (I) BY USING “AGRICULTURAL USE”
VALUE WITHIN THE MEANING OF TEX. CONST.ART. XIII, 1-D TO VALUE THE LAND OR ANY
PART THEREOF, OR (II) BY TREATING THE LAND OR ANY PART THEREOF AS “OPEN SPACE
LAND DEVOTED TO TIMBER PRODUCTION ON THE BASIS OF ITS PRODUCTIVE CAPACITY” OR
“OPEN SPACE LAND DEVOTED TO FARM OR RANCH PURPOSES ON THE BASIS OF ITS
PRODUCTIVE CAPACITY” WITHIN THE MEANING OF TEX. CONST. ART. XIII, 1-D-1, OR
(III) BY TREATING THE LAND OR ANY PART THEREOF AS “LAND DESIGNATED FOR
AGRICULTURAL USE” WITHIN THE MEANING OF TEX. TAX CODE ANN. 23.41-23.46 (VERNON
1982, AS AMENDED); OR, (IV) BY TREATING THE LAND OR ANY PART THEREOF AS
“QUALIFIED OPEN SPACE LAND” WITHIN THE MEANING OF TEX. TAX CODE ANN. 23.51-23.57
(VERNON 1982, AS AMENDED); OR, (V) BY TREATING THE LAND OR ANY PORTION THEREOF
AS “QUALIFIED TIMBER LAND” WITHIN THE MEANING OF TEX. TAX CODE ANN. 23.71-23.79
(VERNON 1982, AS AMENDED).


(D)           UTILITIES.  ALL UTILITIES REQUIRED FOR THE CONSTRUCTION AND
OPERATION PROJECT, INCLUDING, WITHOUT LIMITATION, STORM SEWER, SANITARY SEWER,
NATURAL GAS, WATER, ELECTRICITY AND TELEPHONE ARE AVAILABLE IN ADEQUATE CAPACITY
TO THE LAND.


(E)           EQUIPMENT.  ALL MACHINERY, EQUIPMENT, COMPUTER HARDWARE AND
SOFTWARE, VEHICLES OR OTHER PERSONAL PROPERTY OWNED BY THE PROJECT OWNER FOR THE
CONDUCT OF THE BUSINESSES OF THE PROJECT OWNER (I) HAVE BEEN MAINTAINED BY
TRANSFERORS OR THE PROJECT OWNER IN ACCORDANCE WITH CUSTOMARY MAINTENANCE
PRACTICES AND (II) ARE IN GOOD CONDITION AND REPAIR.

14


--------------------------------------------------------------------------------



(F)            CONTRACTS.  ON THE CLOSING DATE, THE ONLY WRITTEN AGREEMENTS,
CONTRACTS, NOTES, BONDS, DEBENTURES, INDENTURES, MORTGAGES, PROMISES AND
UNDERSTANDINGS TO WHICH THE PROJECT OWNER IS A PARTY OR ASSIGNEE (THE
“CONTRACTS”) WILL BE ONLY OF THE TYPE THAT ARE PERMITTED OBLIGATIONS.  THE
PROJECT OWNER IS NOT IN BREACH OR DEFAULT OF ANY MATERIAL PROVISION OF ANY
CONTRACT SUCH THAT THE BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE IMPACT ON
THE DEVELOPMENT, USE AND/OR ECONOMIC BENEFIT OF THE PROJECT, NOR HAS TRANSFERORS
OR THE PROJECT OWNER RECEIVED ANY NOTICE OR OTHER COMMUNICATION ALLEGING SUCH A
BREACH OR DEFAULT.  NONE OF THE TRANSFERORS OR THE PROJECT OWNER HAS RECEIVED
ANY NOTICE OF TERMINATION OR OTHER INDICATION THAT ANY PARTY TO ANY CONTRACT
WILL TERMINATE, FAIL TO RENEW, FAIL TO RECOGNIZE THE VALIDITY OF, ANY MATERIAL
CONTRACT.  ALL RIGHTS OF THE PROJECT OWNER UNDER THE CONTRACTS WILL BE
ENFORCEABLE BY THE TRANSFEREE AFTER THE CLOSING WITHOUT THE CONSENT OR AGREEMENT
OF ANY OTHER PARTY.


(G)           STRUCTURE.  THE FOUNDATION, WALLS AND ALL STRUCTURAL COMPONENTS OF
THE IMPROVEMENTS ARE STRUCTURALLY SOUND AND SELLER HAS NO KNOWLEDGE OF ANY
MATERIAL DEFECTS OR DAMAGE TO ANY OF THE FOREGOING.


(H)           PENDING ACTION.  THERE IS NO PENDING CONDEMNATION, EXPROPRIATION,
EMINENT DOMAIN, LITIGATION, ADMINISTRATIVE ACTION OR OTHER LEGAL PROCEEDING
AFFECTING ALL OR ANY PORTION OF THE PROPERTY, AND TRANSFERORS HAVE NOT RECEIVED
ANY WRITTEN OR ORAL NOTICE OF ANY OF THE SAME AND HAS NO KNOWLEDGE THAT ANY SUCH
PROCEEDING IS CONTEMPLATED.


(I)            LEASES.  THE LEASES ARE IN FULL FORCE AND EFFECT AND NO DEFAULT
ON THE PART OF PROJECT OWNER EXISTS. ALL REPAIRS, ALTERATIONS, AND OTHER WORK
REQUIRED TO BE PERFORMED BY PROJECT OWNER UNDER THE LEASES HAVE BEEN FULLY
PERFORMED AND PAID FOR IN FULL BY PROJECT OWNER.


(J)            OBLIGATIONS.  ALL OBLIGATIONS OF PROJECT OWNER ARISING FROM THE
OWNERSHIP AND OPERATION OF THE PROJECT AND BUSINESS OPERATED THEREON, INCLUDING
BUT NOT LIMITED TO SALARIES, TAXES, CHARGES, OPERATING EXPENSES AND THE LIKE,
HAVE BEEN PAID AS THEY BECAME DUE OR WILL BE PAID AT OR PRIOR TO CLOSING. 
EXCEPT FOR OBLIGATIONS FOR WHICH PROVISIONS ARE HEREIN MADE FOR PRORATION OR
OTHER ADJUSTMENT AT CLOSING, THERE WILL BE NO OBLIGATIONS OF PROJECT OWNER WITH
RESPECT TO THE PROJECT OUTSTANDING AS OF THE CLOSING DATE.


(K)           NO RIGHTS.  NO PERSON OR ENTITY HAS THE RIGHT TO ACQUIRE THE
PROJECT EXCEPT THAT THE LESSOR UNDER THE GROUND LEASE HAS THE RIGHT TO THE
SURRENDER OF THE PROJECT BY THE LESSEE UNDER THE GROUND LEASE UPON THE
TERMINATION OF THE GROUND LEASE.


2.10        CONDUCT OF BUSINESS.


(A)           CHANGES.  SINCE THEIR DATE OF FORMATION NEITHER OF THE PROJECT
OWNER NOR TRANSFERORS HAVE (I) AUTHORIZED OR ISSUED ANY EQUITY SECURITIES;
GRANTED ANY OPTION OR RIGHT TO PURCHASE ANY EQUITY SECURITIES; ISSUED ANY
SECURITY CONVERTIBLE INTO EQUITY SECURITIES; GRANTED ANY REGISTRATION RIGHTS; OR
PURCHASED, REDEEMED, RETIRED, OR OTHERWISE ACQUIRED ANY EQUITY SECURITIES; (II)
AMENDED ITS ORGANIZATIONAL DOCUMENTS OTHER THAN TO CHANGE ITS NAME; (III) SOLD
OR TRANSFERRED ANY ASSETS EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH THE CONSTRUCTION AND OPERATION OF THE PROJECT; (IV) MORTGAGED OR PLEDGED
ANY ASSETS OR BEEN

15


--------------------------------------------------------------------------------



SUBJECTED TO ANY LIEN OR OTHER ENCUMBRANCE OTHER THAN PURSUANT TO THE
CONSTRUCTION LOAN, THE MEZZANINE LOAN AND THE PERMITTED EXCEPTIONS; (V) INCURRED
OR BECOME SUBJECT TO ANY DEBT, LIABILITY OR LEASE OBLIGATION, OTHER THAN
PURSUANT TO THE CONSTRUCTION LOAN OR THE MEZZANINE LOAN, OR, WITH RESPECT TO THE
PROJECT OWNER, THE PERMITTED OBLIGATIONS; (VI) INCURRED OBLIGATIONS OR ENTERED
INTO CONTRACTS OTHER THAN THE CONSTRUCTION LOAN, THE MEZZANINE LOAN OR THE
PERMITTED OBLIGATIONS OR CONSTRUCTION CONTRACTS FOR THE PROJECT; (VII) SUFFERED
ANY DAMAGE, DESTRUCTION OR LOSS OF ANY ASSETS THAT WOULD ADVERSELY IMPACT THE
OPERATION OR USE OF THE PROJECT; (VIII) WAIVED OR RELINQUISHED ANY MATERIAL
RIGHTS OR CANCELED OR COMPROMISED ANY MATERIAL DEBT OR CLAIM OWING TO IT, IN
EITHER CASE, WITHOUT ADEQUATE CONSIDERATION OR NOT IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH THE CONSTRUCTION AND OPERATION OF THE PROJECT; OR
(IX) AGREED TO DO ANY OF THE FOREGOING.


(B)           NO ADVERSE CHANGE.  SINCE THE DATE OF FORMATION OF THE PROJECT
OWNER, THE PROJECT OWNER HAS CONDUCTED ITS BUSINESS ONLY IN THE ORDINARY COURSE
FOR THE ACQUISITION OF THE LAND AND THE CONSTRUCTION AND OPERATION OF THE
PROJECT CONSISTENT WITH PREVAILING INDUSTRY PRACTICES.


2.11        BOOKS AND RECORDS.

The Project Owner’s books and records, including without limitation all
financial records, business records, minute books and equity transfer records,
(a) are complete and correct in all material respects and all transactions to
which the Project Owner is or has been a party are accurately reflected therein,
(b) have been maintained in accordance with customary and sound business
practices in the Project Owner’s industry, and (c) accurately reflect the
assets, liabilities, financial position and results of operations of the Project
Owner in all material respects.  All computer-generated reports and other
computer data included in such books and records are complete and correct in all
material respects and were prepared in accordance with sound business practices
based upon authentic data.


2.12        COMPLIANCE WITH LAWS.

None of the Project Owner or the Transferors with respect to the Project Owner
or the Project has violated any judgment, writ, decree, order, law, statute,
rule or regulation to which it is subject or a party, or by which the businesses
or assets of the Project Owner are bound or affected (collectively, “Legal
Requirements”), other than any Legal Requirement the violation of which would
not have a materially adverse effect on the Project Owner.  None of the Project
Owner or the Transferors with respect to the Project Owner or the Project has
received notice of any actual, alleged or potential violation of a Legal
Requirement by the Project Owner or the Transferors with respect to the Project
Owner or the Project other than violations that have been corrected and for
which no legal action is pending or threatened.  The Project has been
constructed in a good and workmanlike manner and is in compliance with all
architectural barrier requirements including but not limited to the Americans
with Disabilities Act, the Fair Housing Amendment Act, the HUD/FHAA Guidelines
and the HUD Design Manual.  None of the Project Owner or the Transferors with
respect to the Project Owner or the Project, nor any of their former or current
officers, directors, employees (which Project Owner is not permitted to have
pursuant to the terms of this Agreement), agents or representatives (acting on
behalf of the Project or the Project Owner) has made or agreed to make, directly
or indirectly, any (i) bribes or kickbacks, illegal political contributions,
payments from funds not recorded on books

16


--------------------------------------------------------------------------------


and records, or funds to governmental officials (or any such official’s family
members or affiliates) for the purpose of affecting their action or the action
of the government they represent, to obtain favorable treatment in securing
business or licenses or to obtain special concessions, (ii) illegal payments
from corporate funds to obtain or retain business or (iii) payments from
corporate funds to governmental officials for the purpose of affecting their
action or the action of the government they represent, to obtain favorable
treatment in securing business or licenses or to obtain special concessions.


2.13        ENVIRONMENTAL MATTERS.


(A)           NONE OF THE PROJECT OWNER, NOR THE TRANSFERORS WITH RESPECT TO THE
PROJECT OR THE PROJECT OWNER, HAS RECEIVED NOTICE OF ANY OBLIGATION, LIABILITY,
ORDER, SETTLEMENT, JUDGMENT, INJUNCTION OR DECREE RELATING TO OR ARISING UNDER
ENVIRONMENTAL LAWS WHICH HAS NOT BEEN RESOLVED TO THE SATISFACTION OF THE
APPROPRIATE GOVERNMENTAL AUTHORITIES.  .


(B)           TO TRANSFEROR’S KNOWLEDGE, THE PROJECT OWNER’S USE, HANDLING,
MANUFACTURE, TREATMENT, PROCESSING, STORAGE, GENERATION, RELEASE, DISCHARGE AND
DISPOSAL OF HAZARDOUS MATERIALS IN CONNECTION WITH PAST OPERATIONS MATERIALLY
COMPLIED WITH APPLICABLE ENVIRONMENTAL LAWS THEN IN EFFECT.


(C)           FOR PURPOSES OF THIS AGREEMENT:

(1)           “ENVIRONMENTAL LAWS” COLLECTIVELY SHALL MEAN ALL PRESENT AND
FUTURE LAWS (WHETHER COMMON LAW, STATUTE, RULE, ORDER, REGULATION OR OTHERWISE),
PERMITS, AND OTHER REQUIREMENTS OR GUIDELINES OF GOVERNMENTAL AUTHORITIES
APPLICABLE TO THE PROJECT AND RELATING TO THE ENVIRONMENT AND ENVIRONMENTAL
CONDITIONS OR TO ANY HAZARDOUS MATERIALS OR HAZARDOUS MATERIALS ACTIVITY
(INCLUDING THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION, AND LIABILITY
ACT OF 1980, 42 U.S.C. §§ 9601 ET SEQ., THE FEDERAL RESOURCE CONSERVATION AND
RECOVERY ACT OF 1976, 42 U.S.C. §§ 6901 ET SEQ., THE HAZARDOUS MATERIALS
TRANSPORTATION ACT, 49 U.S.C. §§ 6901 ET SEQ., THE FEDERAL WATER POLLUTION
CONTROL ACT, 33 U.S.C. §§ 1251 ET SEQ., THE CLEAN AIR ACT, 33 U.S.C. §§ 7401 ET
SEQ., THE CLEAN AIR ACT, 42 U.S.C. §§ 7401 ET SEQ., THE TOXIC SUBSTANCES CONTROL
ACT, 15 U.S.C. §§ 2601-2629, THE SAFE DRINKING WATER ACT, 42 U.S.C.
§§ 300F-300J, THE EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT, 42 U.S.C.
§§ 1101 ET SEQ., THE CLEAN WATER ACT, 33 U.S.C. § 1251 ET SEQ. AND ANY SO-CALLED
“SUPER FUND” OR “SUPER LIEN” LAW, ENVIRONMENTAL LAWS ADMINISTERED BY THE
ENVIRONMENTAL PROTECTION AGENCY, OR ANY SIMILAR STATE AND LOCAL LAWS AND
REGULATIONS, AS WELL AS ALL AMENDMENTS THERETO AND ALL REGULATIONS, ORDERS,
DECISIONS, AND DECREES NOW OR HEREAFTER PROMULGATED THEREUNDER).

(2)           “ENVIRONMENTAL LIABILITIES” MEANS, ALL LIABILITIES, OBLIGATIONS,
RESPONSIBILITIES, REMEDIAL ACTIONS, LOSSES, DAMAGES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE FEES, DISBURSEMENTS AND EXPENSES OF COUNSEL, EXPERTS
AND CONSULTANTS AND COSTS OF INVESTIGATION AND FEASIBILITY STUDIES), FINES,
PENALTIES, SANCTIONS AND INTEREST INCURRED AS A RESULT OF ANY CLAIM OR DEMAND BY
ANY OTHER PERSON ARISING UNDER ANY ENVIRONMENTAL LAW.

17


--------------------------------------------------------------------------------


(3)           “RELEASE” MEANS ANY SPILLING, LEAKING, PUMPING, POURING, EMITTING,
EMPTYING, DISCHARGING, INJECTING, ESCAPING, LEACHING, DUMPING, DISPOSING OR
MIGRATING INTO OR THROUGH THE ENVIRONMENT OR ANY NATURAL OR MAN-MADE STRUCTURE.


2.14        NO BANKRUPTCY.

No bankruptcy, insolvency, rearrangement or similar action involving the Project
Owner or Transferors, whether voluntary or involuntary, is pending or
threatened, and neither the Project Owner nor Transferors have ever: (i) filed a
voluntary petition in bankruptcy; (ii) been adjudicated a bankrupt or insolvent
or filed a petition or action seeking any reorganization, arrangement,
recapitalization, readjustment, liquidation, dissolution or similar relief under
any federal bankruptcy act or any other laws; (iii) sought or acquiesced in the
appointment of any trustee, receiver or liquidator of all or any substantial
part of its properties, the Project or any portion thereof; or (iv) made an
assignment for the benefit of creditors or admitted in writing its or his
inability to pay its or his debts generally as the same become due.


2.15        TERRORISM.

To Transferors knowledge, none of Transferors or Project Owner, nor any of their
respective partners, members, shareholders or other equity owners, and none of
their respective employees, officers, directors, representatives or agents, (i)
is a person or entity with whom U.S. persons or entities are restricted from
doing business under regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action relating to terrorist activities or
money laundering and (ii) is engaged in any dealings or transactions or be
otherwise associated with such persons or entities.


2.16        FULL DISCLOSURE.

The representations and warranties of the Transferors contained in this
Agreement and the instruments, documents, certificates and schedules delivered
herewith contain no untrue statement of a material fact and, when taken together
as a whole, do not omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF BH INVESTOR

BH Investor hereby represents and warrants to Transferors as follows:


3.1          EXISTENCE.

BH Investor is a Delaware limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
the requisite power and authority to own its assets and to carry on its business
as it is now being conducted.

18


--------------------------------------------------------------------------------



3.2          POWER AND AUTHORITY.


(A)           BH INVESTOR HAS THE FULL LEGAL RIGHT, POWER AND AUTHORITY TO ENTER
INTO THIS AGREEMENT AND ALL AGREEMENTS AND OTHER DOCUMENTS EXECUTED AND
DELIVERED BY IT PURSUANT TO THIS AGREEMENT AND TO CONSUMMATE THE JOINT VENTURE
AND OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY;


(B)           BH INVESTOR HAS DULY AND PROPERLY TAKEN ALL ACTION REQUIRED BY LAW
AND ITS ORGANIZATIONAL DOCUMENTS TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND ANY RELATED DOCUMENTS AND THE CONSUMMATION OF
THE JOINT VENTURE; AND


(C)           THIS AGREEMENT AND ALL AGREEMENTS AND DOCUMENTS EXECUTED BY BH
INVESTOR AND DELIVERED TO TRANSFERORS IN CONNECTION HEREWITH HAVE BEEN DULY
EXECUTED AND DELIVERED BY BH INVESTOR AND CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATIONS OF BH INVESTOR ENFORCEABLE AGAINST BH INVESTOR IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS.


3.3          NO VIOLATION.

The execution and delivery of this Agreement and the agreements executed and
delivered by BH Investor pursuant to this Agreement, do not, and the
consummation of the actions contemplated hereby or thereby will not, (i)
violate, contravene or conflict with any provision of the Organizational
Documents of BH Investor, (ii) violate, contravene or conflict with any
provisions of, result in the acceleration of any obligation under, constitute a
default or breach under, or give any right of termination or cancellation under,
any material mortgage, Lien, lease, agreement, rent, contract, note, instrument,
debenture, license, order, arbitration award, judgment or decree to which BH
Investor is a party or by which BH Investor is bound, or (iii) violate,
contravene or conflict with any law, rule or regulation to which BH Investor is
subject.


3.4          BROKERS AND FINDERS FEES.

No person is entitled to any fee from BH Investor as a broker or finder as a
result of creation of the joint venture.


3.5          NO BANKRUPTCY.

No bankruptcy, insolvency, rearrangement or similar action involving BH
Investor, whether voluntary or involuntary, is pending or threatened, and BH
Investor has never: (i) filed a voluntary petition in bankruptcy; (ii) been
adjudicated a bankrupt or insolvent or filed a petition or action seeking any
reorganization, arrangement, recapitalization, readjustment, liquidation,
dissolution or similar relief under any federal bankruptcy act or any other
laws; (iii) sought or acquiesced in the appointment of any trustee, receiver or
liquidator of all or any substantial part of its properties; or (iv) made an
assignment for the benefit of creditors or admitted in writing its or his
inability to pay its or his debts generally as the same become due.


3.6          TERRORISM.

To BH Investor’s knowledge, neither BH Investor, or any of its respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors,

19


--------------------------------------------------------------------------------


representatives or agents, (i) is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action relating to
terrorist activities or money laundering and (ii) is engaged in any dealings or
transactions or be otherwise associated with such persons or entities.


3.7          FULL DISCLOSURE

The representations and warranties of the Transferors contained in this
Agreement and the instruments, documents, certificates and schedules delivered
herewith contain no untrue statement of a material fact and, when taken together
as a whole, do not omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading.


ARTICLE IV.
CLOSING AND POST-CLOSING AGREEMENTS


4.1          FURTHER ACTION.

From and after the Closing, each party hereto shall perform such further acts
and execute such documents, and otherwise cooperate with the other parties
hereto, as may be reasonably required to effectuate the creation of the joint
venture and the other transactions contemplated hereby.


4.2          PRORATIONS AND CLOSING COSTS.

The following provisions shall govern the apportionment of income and expenses
with respect to the Project between Transferors and Transferee:

(a)           Real estate taxes and assessments and personal property taxes
shall be prorated at Closing.

(b)           Expenses under the Operating Agreements shall be prorated between
Transferors and Transferee at Closing.

(c)           Transferors shall arrange for final meter readings on all
utilities at the Project to be taken on the day preceding Closing.  Transferors
shall be responsible for the payment of utilities used through the day preceding
the Closing Date and Transferee shall be responsible for the payment of
utilities used on or after the Closing Date.  With respect to any utility for
which there is no meter, the expenses for such utility shall be prorated between
Transferors and Transferee at Closing based upon the most current bill for such
utility.  Any deposits for utilities shall inure to the benefit of and be deemed
assigned to Transferee.  Transferors and BH Investor shall cooperate to cause
the transfer of utility company accounts from Transferors to Transferee.

(d)           Basic rents (“Basic Rent”) and additional rent relating to
escalation and pass-throughs of operating and other similar expenses
(“Additional Rent”) shall be prorated

20


--------------------------------------------------------------------------------


between Transferors and Transferee based upon Basic Rent and Additional Rent
actually collected.  All prepaid Basic Rent, Additional Rent and other income
from the Property shall be credited to Transferee at Closing, to the extent same
is attributable to a period of time after Closing.  With respect to Additional
Rent which is paid based upon an estimate, with an end-of-year accounting and
adjustment, after Closing Transferors and Transferee shall make any adjustments
to the proration of such items made at Closing at such time as the final tax and
operating expenses numbers become available and such end-of-year accountings are
completed.  Any Additional Rent which may be due Transferors as a result of such
re-prorations shall be paid by Transferee to Transferor if and when such
Additional Rent is collected by Transferee.

(e)           Basic Rent and Additional Rent which is delinquent and remains
uncollected at Closing shall not be prorated between Transferors and Transferee
at Closing.  At Closing, Transferors shall furnish to Transferees a schedule of
delinquent Basic Rent and Additional Rent due under the Leases.  Transferee
shall pay Transferors’ prorata share of any delinquent Basic Rent and Additional
Rent if and when collected by Transferee; provided, however, that Transferee
shall have no obligation to collect or pursue the collection of same.  It is
understood and agreed that any Basic Rent or Additional Rent collected by
Transferee after Closing shall be applied first to currently due Basic Rent and
Additional Rent.  Transferee shall hold all landlord’s liens in the entireties
thereof to enforce the payment of rentals to which Transferee is entitled, and
Transferors shall be deemed to have transferred to Transferee all of such
landlord’s liens.

(f)            All security deposits and other deposits payable to tenants under
the Leases shall be credited to Transferee at Closing.

(g)           The prorations described in this Section 4.2 shall be made as of
12:01 a.m. on the Closing Date, as if Transferee were vested with title to the
Property during the entire day upon which Closing occurs.  All prorations
described in this Section 4.2 shall be effected by increasing or decreasing, as
the case may be, the amount of cash to be paid by Transferee to Transferor at
Closing.  Transferors and Transferee agree to adjust between themselves after
Closing any errors or omissions in the prorations made at Closing; provided,
however, that such prorations shall be deemed final and not subject to further
post Closing adjustments if no such adjustments have been requested within one
(1) year after the Closing Date.

(h)           Transferors shall pay (a) the fees of any counsel representing it
in connection with this transaction; (b) the basic premium for the Title Policy;
(c) the cost of the Survey; and (d) one-half (1/2) of any escrow fee which may
be charged by the Title Company.  BH Investor shall pay (x) the cost of any
endorsement to the Title Policy desired by BH Investor (y) the fees of any
counsel representing BH Investor in connection with this transaction; and (z)
one-half (1/2) of any escrow fees charged by the Title Company.  All other costs
and expenses incident to this transaction and the closing thereof shall be paid
by the party incurring same


4.3          AUDIT.

BH Investor has advised Transferors that Transferee must cause to be prepared up
to three (3) years of audited financial statements beginning in 2007 in respect
of the Project in compliance with the

21


--------------------------------------------------------------------------------


policies of Transferee and certain laws and regulations, including, without
limitation, Securities and Exchange Commission Regulation S-X. Transferors agree
to use reasonable efforts to cooperate with Transferee’s auditors in the
preparation of such audited financial statements (it being understood and agreed
that the foregoing covenant shall survive the Closing). Without limiting the
generality of the preceding sentence (i) Transferors shall, during normal
business hours, allow Transferee’s auditors reasonable access to such books and
records maintained by Transferors (and Transferors’ manager of the Project) in
respect of the Project as necessary to prepare such audited financial
statements; (ii) Transferors shall use reasonable efforts to provide to
Transferee such financial information and supporting documentation in the
possession of Transferors or as are necessary for Transferee’s auditors to
prepare audited financial statements; (iii) if Transferee or its auditors
require any information that is in the possession of the party from which
Transferors purchased the Project, Transferors shall contact such prior owner of
the Project and use commercially reasonable efforts to obtain from such party
the information requested by Transferee; (iv) Transferors will make available
for interview by Transferee and Transferee’s auditors the agents or
representatives of Transferors responsible for the day-to-day operation of the
Project and the keeping of the books and records in respect of the operation of
the Project; and (v) if Transferors have audited financial statements with
respect to the Project, shall promptly provide Transferee’s auditors with a copy
of such audited financial statements. If after the Closing Date Transferors
obtain an audited financial statement in respect of the Project for a fiscal
period prior to the Closing Date that was not completed as of the Closing Date,
then Transferors shall promptly provide Transferee with a copy of such audited
financial statement, and the foregoing covenant shall survive Closing.  It shall
be a condition precedent to the obligations of BH Investor under this Agreement
that Transferors shall have materially complied with the covenants set forth in
this Section 4.3 as of the Closing Date.  BH Investor shall be liable for all
reasonable costs incurred in connection with this Section 4.3.


ARTICLE V.
REMEDIES


5.1          BH INVESTOR’S REMEDIES.


(A)           SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS
AND WARRANTIES OF TRANSFERORS (I) UNDER ARTICLE II OF THIS AGREEMENT AND (II)
SET FORTH IN THE TRANSFERORS CLOSING CERTIFICATE SHALL SURVIVE THE CLOSING FOR
NINE (9) MONTHS FOLLOWING THE CLOSING.  NOTWITHSTANDING THE PRECEDING SENTENCE,
ANY REPRESENTATION OR WARRANTY IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT UNDER
THIS SECTION 5.1 SHALL SURVIVE THE TIME AT WHICH IT WOULD OTHERWISE TERMINATE
PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 5.1, IF NOTICE OF THE
INACCURACY OR BREACH THEREOF GIVING RISE TO SUCH RIGHT TO INDEMNITY SHALL HAVE
BEEN GIVEN TO THE TRANSFERORS BY BH INVESTOR PRIOR TO SUCH TIME.  ANY LIABILITY
AS A RESULT OF A BREACH OF A REPRESENTATION OR WARRANTY SHALL NOT EXCEED ONE
MILLION DOLLARS ($1,000,000.00).  THE CONSUMMATION OF THE CLOSING SHALL NOT
AFFECT THE OTHER COVENANTS AND OBLIGATIONS OF THE PARTIES HERETO.


(B)           INDEMNIFICATION OF BH INVESTOR.  TRANSFERORS SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS BH INVESTOR FROM AND AGAINST AND IN RESPECT OF, AND
PROMPTLY REIMBURSE SUCH ENTITIES FOR THE AMOUNT OF, ANY AND ALL LOSSES, COSTS,
FINES, LIABILITIES, DEFICIENCIES, OBLIGATIONS, CLAIMS, PENALTIES, DAMAGES,
SETTLEMENTS, AWARDS AND EXPENSES (INCLUDING WITHOUT LIMITATION REASONABLE
EXPENSES OF INVESTIGATION AND DEFENSE, AND REASONABLE LEGAL FEES AND EXPENSES)

22


--------------------------------------------------------------------------------



(COLLECTIVELY “LOSSES”) RESULTING FROM, IN CONNECTION WITH OR ARISING OUT OF,
DIRECTLY OR INDIRECTLY:

(1)           SUBJECT TO SECTION 5.1(A), ANY BREACH OF ANY REPRESENTATION OR
WARRANTY OF TRANSFERORS IN THIS AGREEMENT, INCLUDING ANY CERTIFICATE OR DOCUMENT
DELIVERED BY TRANSFERORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY;

(2)           ANY BREACH OF ANY COVENANT OR OBLIGATION MADE BY TRANSFERORS IN
THIS AGREEMENT, INCLUDING ANY CERTIFICATE OR DOCUMENT DELIVERED BY TRANSFERORS
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY;

(3)           SUBJECT TO SECTION 5.3, IF THE CLOSING OCCURS, (I) ANY ACTIVITY OR
EVENT INVOLVING THE PROJECT AND OCCURRING BEFORE CLOSING, OTHER THAN AS A
CONSEQUENCE OF ACTS, OR WHEN UNDER A DUTY TO ACT, OMISSIONS OF BH INVESTOR OR
ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE REPRESENTATIVES, CONSULTANTS OR
CONTRACTORS, (II) FAILURE OF THE PROJECT OWNER TO PERFORM ANY OBLIGATION UNDER
ANY CONTRACT PRIOR TO CLOSING, (III) MISAPPLICATION OF DEPOSITS PRIOR TO
CLOSING, OR (IV) ANY LIABILITY OR OBLIGATION OF THE PROJECT OWNER EXISTING AS OF
CLOSING OTHER THAN PERMITTED OBLIGATIONS;

(4)           ANY LIABILITY OR LOSS OF ANY TYPE ARISING OUT OF WORK PERFORMED ON
THE PROJECT BY PROJECT OWNER OR BY PROJECT OWNER’S AGENTS AND CONTRACTORS
INCLUDING ALL CONSTRUCTION AND DEVELOPER RELATED LIABILITY; AND

(5)           ANY ACTION, SUIT OR PROCEEDING RELATING TO ANY OF THE FOREGOING.

The obligations of Transferors under Section 5.1(b) shall survive the Closing
for nine (9) months following the Closing.  Notwithstanding the preceding
sentence, any indemnity which may be sought under this Section 5.1(b) shall
survive the time at which it would otherwise terminate pursuant to the foregoing
provisions of this Section 5.1(b), if notice of the inaccuracy or breach thereof
giving rise to such right to indemnity shall have been given to the Transferors
by BH Investor prior to such time.  Any liability as a result of an obligation
to indemnify pursuant to Section 5.1(b)(2),(3), (4) or (5), respectively, shall
not exceed One Million Dollars ($1,000,000.00).


(C)           SPECIFIC PERFORMANCE.  IT IS UNDERSTOOD THAT TRANSFERORS’ BREACH
OF THIS AGREEMENT MAY MATERIALLY AND IRREPARABLY HARM BH INVESTOR, AND THAT
MONEY DAMAGES MAY ACCORDINGLY NOT BE AN ADEQUATE REMEDY FOR ANY BREACH OF THIS
AGREEMENT, AND THAT BH INVESTOR, IN ITS SOLE DISCRETION AND IN ADDITION TO ANY
OTHER REMEDIES IT MAY HAVE AT LAW OR IN EQUITY MAY APPLY TO ANY COURT OF LAW OR
EQUITY OF COMPETENT JURISDICTION (WITHOUT POSTING ANY BOND OR DEPOSIT) FOR
SPECIFIC PERFORMANCE OR OTHER INJUNCTIVE RELIEF IN ORDER TO ENFORCE OR PREVENT
ANY VIOLATIONS OF THIS AGREEMENT.


5.2          TRANSFERORS’ REMEDIES.

Transferors’ sole and exclusive remedy for any BH Investor breach of,
misrepresentation under, or nonperformance of this Agreement, or any other act
or omission of BH Investor or its affiliates related to this Agreement or the
transactions contemplated hereby including, without limitation, the

23


--------------------------------------------------------------------------------


failure of BH Investor to consummate the transactions contemplated hereby, shall
be to terminate this Agreement, and Transferors shall have no other remedy at
law or equity pursuant to this Agreement or otherwise against any person or
entity, any such other remedy being expressly waived. BH Investor’s breach of,
misrepresentation under, or nonperformance of this Agreement, or any other act
or omission of Transferee or its affiliates related to this Agreement or the
transactions contemplated hereby, shall not affect the rights and obligations
under the Mezzanine Loan.  Notwithstanding the foregoing, in the event that this
Agreement has not been terminated pursuant to Section 1.9 (other than
termination pursuant to Section 1.9(a)(3) or pursuant to Section 1.9(a)(4) only
in the event that the failure to close is not due to a default by Transferors)
and Transferors are not in default and have materially complied with all
obligations under this Agreement, in the event that BH Investor does not
contribute the consideration set forth in Section 1.2(b) hereto, Transferors
shall receive a credit in connection with the repayment of the Mezzanine Loan in
the amount of One Million Five Hundred Thousand Dollars ($1,500,000.00).


5.3          ARBITRATION.

Except with respect to any action by BH Investor for specific performance of
this Agreement or any other action for injunctive relief, which actions shall be
commenced and resolved in a court of competent jurisdiction, and except as
otherwise expressly provided herein, any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by binding
arbitration in Dallas, Texas, by a single arbitrator reasonably satisfactory
to BH Investor and Transferors (provided, however, that if BH Investor and
Transferors are unable to agree upon a mutually satisfactory arbitrator, then
the arbitrator shall be selected in accordance with the applicable rules of the
American Arbitration Association), in accordance with the rules of the American
Arbitration Association governing large, complex commercial disputes then in
effect.  BH Investor and Transferors will share equally the total expense
charged by the American Arbitration Association and the arbitrator related to
such arbitration as those expenses become due; but each party shall bear its own
legal, accounting and all of its other fees and expenses related to the
arbitration.  Such arbitration and determination shall be final and binding on
BH Investor and Transferors, judgment may be entered upon such determination and
award in any court having jurisdiction thereof, and BH Investor and Transferors
agree that no appeals shall be taken therefrom except as set forth in 9 U.S.C.
§10.  Notice of a demand for arbitration of any dispute subject to arbitration
by one party shall be made in writing and simultaneously served on the other
parties and filed with the American Arbitration Association.  The parties agree
that after any such notice has been filed, they shall, before the hearing
thereof, make discovery and disclosure of all matters relevant to such dispute,
to the extent and in the manner provided by the applicable rules of the American
Arbitration Association.  The arbitrator’s determination with respect to
discovery shall be final and conclusive.  Discovery and disclosure shall be
completed no later than ninety (90) days after filing of such notice of
arbitration unless extended by the arbitrator upon a showing of good cause by a
party to the arbitration.  The arbitrator may consider any evidence which is
relevant to the subject matter of such dispute even if such evidence might also
be relevant to an issue or issues not subject to arbitration hereunder.

24


--------------------------------------------------------------------------------



ARTICLE VI.
GENERAL


6.1          ENTIRETY AND MODIFICATION.

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes any and all prior agreements
and understandings, whether oral or written, between the parties hereto relating
to such subject matter.  No modification, alteration, amendment, waiver or
supplement to this Agreement shall be valid or effective unless the same is in
writing and signed by all parties hereto.


6.2          ASSIGNMENT; SUCCESSORS AND ASSIGNS.

Except as specifically provided otherwise in this Agreement, neither this
Agreement nor any interest herein shall be assignable (voluntarily,
involuntarily, by judicial process, operation of law or otherwise), in whole or
in part, by any party without the prior written consent of the other parties
hereto, and any such attempted assignment shall be null and void. 
Notwithstanding the foregoing, BH Investor may, without the consent of any other
party assign its rights and obligations under this Agreement to an Affiliate of
BH Investor; provided, however, no such assignment shall affect the rights and
obligations of BH Investor to Transferors under this Agreement.  This Agreement
shall be binding upon and inure to the benefit of the respective parties hereto
and their successors and permitted assigns.


6.3          EXPENSES.

Except as otherwise provided herein BH Investor and Transferors shall each pay
their own respective fees and expenses incurred in connection with the
negotiation, execution, delivery and performance of this Agreement.


6.4          NOTICES.

Any and all notices and other communications hereunder shall be in writing
addressed to the parties at the addresses specified below or such other
addresses as a party may direct by notice given in accordance with this Section,
and shall be delivered in one of the following manners (a) by personal delivery,
in which case notice shall be deemed to have been duly given when delivered; or
(b) by reputable delivery service (including, by way of example and not
limitation, Federal Express, UPS and DHL) which makes a record of the date and
time of delivery, in which case notice shall be deemed to have been duly given
on the date indicated on the delivery service’s record of delivery:

If to Transferors, to:

BREOF Holdings, LLC
181 Bay Street, Suite 300
Toronto, Ontario M5J 2T3
Canada
Attn: David Arthur

25


--------------------------------------------------------------------------------


with a copy to:

Phoenix Property Company
2626 Howell Street, Suite 800
Dallas, Texas 75204
Attn: Jason P. Runnels

With an additional copy to:

Stutzman, Bromberg, Esserman & Plifka
2323 Bryan Street, Suite 2200
Dallas, Texas 75201
Attn: John J. Reoch, Jr.

If to BH Investor, to:

BEHRINGER HARVARD TCU, LLC
c/o Behringer Harvard Funds
15601 Dallas Parkway, Suite 600
Addison, Texas 72001
Attn: Mark T. Alfieri

with a copy to:

Behringer Harvard Funds
15601 Dallas Parkway, Suite 600
Addison, Texas 72001
Attn: Chief Legal Officer

with an additional copy to:

Powell & Coleman, L.L.P.
8080 North Central Expressway, Suite 1380
Dallas, Texas 75026
Attn: Carol D. Satterfield


6.5          SEVERABILITY; REFORMATION.

In case any provision of this Agreement shall be invalid, illegal or
unenforceable, such provision shall be reformed to best effectuate the intent of
the parties and permit enforcement thereof, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.  If such provision is not capable of reformation, it shall be
severed from this Agreement and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.

26


--------------------------------------------------------------------------------



6.6          NO WAIVER.

A party’s failure to enforce any provision or provisions of this Agreement shall
not in any way be construed as a waiver of any such provision or provisions, nor
prevent that party thereafter from enforcing each and every other provision of
this Agreement.  The rights granted all parties herein are cumulative and shall
not constitute a waiver of a party’s right to assert all other legal remedies
available to it under the circumstances.


6.7          HEADINGS.

The headings of this Agreement are inserted for convenience and identification
only, and are in no way intended to describe, interpret, define or limit the
scope, extent or intent hereof.


6.8          COUNTERPARTS; FACSIMILES.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  This Agreement and any other document or agreement
executed in connection herewith (other than any document for which an
originally-executed signature page is required by law) may be executed by
delivery of a facsimile copy of an executed signature page with the same force
and effect as the delivery of an originally-executed signature page.


6.9          GOVERNING LAW.

This Agreement shall be governed in all respects by, construed, interpreted and
applied in accordance with the internal laws of the State of Texas, without
regard to principles of conflicts of laws that would refer the matter to the
laws of another jurisdiction.


6.10        JOINT AND SEVERAL LIABILITY.

If more than one person has executed this agreement as a “Transferor”, the
representations, covenant, warranties and obligations of all such persons
hereunder shall be joint and several.

[Signatures Follow on Next Page]

27


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

TRANSFERORS:

 

 

 

 

 

BREOF TCU GP LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Steven Ganeless

 

 

Name:

Steven Ganeless

 

 

Title:

Authorized Signing Officer

 

 

 

 

 

 

 

 

BREOF TCU LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Steven Ganeless

 

 

Name:

Steven Ganeless

 

 

Title:

Authorized Signing Officer

 

 

 

 

 

 

 

 

PHOENIX BERRY STREET LIMITED
PARTNERSHIP,

 

 

a Texas limited partnership

 

 

 

 

 

By:

Phoenix G.P. XVIII, Inc.,

 

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

/s/ Jason P. Runnels

 

 

 

Name:

Jason P. Runnels

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

PHOENIX G.P. XVIII, INC.,

 

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

/s/ Jason P. Runnels

 

 

Name:

Jason P. Runnels

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


 

 

BH INVESTOR:

 

 

 

 

 

 

 

 

BEHRINGER HARVARD TCU, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

Secretary

 


--------------------------------------------------------------------------------


 

EXHIBIT A

DEFINITIONS

For purposes of the Agreement to which this is an exhibit, the terms underlined
in the paragraphs of this exhibit shall have the meaning set forth next to the
underlined term.

Affiliate.  As to any person or entity, any corporation, limited liability
company or other business organization or person who or which directly or
indirectly through one or more intermediaries (a) is owned or controlled by such
person or entity, (b) owns or controls such person or entity or (c) is under
substantially common control with such person or entity.

Agreement.  This Contribution Agreement, its Exhibits and any written amendments
to this Contribution Agreement (including an amendment changing Exhibits) that
may be executed from time to time by Transferors and BH Investor.

Architect.  HKS, Inc.

BH Contribution.  Defined in Section 1.1(e).

BH Investor.  Defined in the preamble of this Agreement.

BH Investor Closing Certificate.  Defined in Section 1.4(b).

Business Day.  Monday through Friday of each calendar week, exclusive of federal
holidays.

Changes.  Defined in Section 1.8(b).

Closing.  Defined in Section 1.3(a).

Closing Date.  The date of the Closing.

Code.  The Internal Revenue Code of 1986, as amended.

Completion Date.  The date of satisfaction of the following: (a) the issuance of
the final certificate of occupancy for the Project, (b) the issuance of a
certificate of substantial completion from the Architect for the Project, (c)
receipt of a contractor’s release and the receipt of lien waivers or similar
evidence of payment from the General Contractor and all major subcontractors
(i.e., subcontractors whose contract amount exceeds Two Hundred Fifty Thousand
Dollars ($250,000.00)) for the Project to BH Investor’s reasonable
satisfaction.  If Senior Lender shall deem the Project substantially complete,
then the date of such determination by the Senior Lender shall be the Completion
Date.

Completion Notice.  Defined in Section 1.3(b).

Construction Loan.  Defined in the Recitals.

Contracts.  Defined in Section 2.9(f).

A-1


--------------------------------------------------------------------------------


Contributed Property.  Defined in Section 1.1(b).

Environmental Laws.  Defined in Section 2.13(c).

Environmental Liabilities.  Defined in Section 2.13(c)(2).

Exception Instruments.  Defined in Section 1.7(a).

General Contractor.  C.D. Henderson Construction Services, Ltd.

Governmental Authorities.  Any and all federal, state, county, city, town, other
municipal corporation, governmental or quasi-governmental board, agency,
authority, department or body having jurisdiction over the Land or the Project.

Governmental Authorizations.  The permits, variances, approvals and other
actions which under Governmental Requirements applicable to the Project have
been or must be issued, granted, or taken by Governmental Authorities in
connection with the Project.

Governmental Requirement(s).  Building, zoning, subdivision, traffic, parking,
land use, Environmental Laws, occupancy, health, accessibility for disabled and
other applicable laws, statutes, codes, ordinances, rules, regulations,
requirements, and decrees, of any Governmental Authorizations pertaining (a) to
the Improvements, Project or Land or (b) to the use and operation of the Project
for its intended purpose.  This term shall include the conditions or
requirements of Governmental Authorizations.

Ground Lease.  Defined in the Recitals.

Hazardous Materials.  At any time, (i) asbestos and any asbestos containing
material, (ii) any substance that is then defined or listed in, or otherwise
classified pursuant to, any Environmental Laws or any applicable laws or
regulations as a “hazardous substance”, “hazardous material”, “hazardous waste”,
“infectious waste”, “toxic substance”, “toxic pollutant” or any other
formulation intended to define, list, or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproductive toxicity, or “EP toxicity”, or (iii) any
petroleum and drilling fluids, produced waters, and other wastes associated with
the exploration, development or production of crude oil, natural gas, or
geothermal resources or (iv) petroleum products, polychlorinated biphenyls, urea
formaldehyde, radon gas, radioactive matter and medical waste.

Hazardous Materials Activity.  Any actual use, packaging, labeling, treatment,
leaching, spill, cleanup, storage, holding, existence, release, threatened
release, emission, discharge, generation, processing, treatment, abatement,
removal, disposition, handling or transportation of any Hazardous Materials
from, under, into or on the Project.

Improvements.  Defined in Section 1.1(a)(2).

Land.  Defined in Section 1.1(a)(1).

Leases.  Defined in Section 1.1(a)(4).

A-2


--------------------------------------------------------------------------------


Legal Requirements.  Defined in Section 2.12.

Liens.  Any claims, liens, mortgages, pledges, security interests, charges,
covenants, options, claims, voting arrangements, restrictions on transfer, or
other restrictions or encumbrances of any nature whatsoever.

Losses.  Defined in Section 5.1(b).

LP Agreement.  Defined in Section 1.2(a).

Mezzanine Loan.  That certain Mezzanine Loan between BH Investor as Lender and
Transferors, in the amount of Eight Million One Hundred Twenty-Five Thousand
Dollars ($8,125,000.00).

Money Liens.  Mortgages, statutory liens and any and all other liens or charges
on the Project.

Notifying Party.  Defined in Section 1.9(b).

Operating Agreements.  Defined in Section 1.1(a)(5).

Organizational Documents.  Defined in Section 2.3(b).

Permitted Dispositions:  Any of the following: (i) a Tenant Lease of an
individual dwelling unit for a term of two years or less not containing an
option to purchase; (ii) the sale of obsolete, worn out or damaged property or
fixtures that is contemporaneously replaced by items of equal or better function
and quality, which are free of liens, encumbrances and security interests other
than Permitted Exceptions; (iii) the sale (including through consumption) of
personal property in the ordinary course of business that is contemporaneously
replaced by items of equal or better function and quality; (iv) the grant of an
easement if, before the grant, BH Investor determines (which determination must
be made reasonably) that the easement will not materially affect the operation
or value of the Project; and (v) the creation of (1) a lien for taxes,
assessments or other governmental charges or levies that are not then due and
payable or that are being contested in good faith and in accordance with
applicable statutory procedures or (2) a mechanic’s, lien against the Project
which is bonded off, released of record or otherwise remedied to BH Investor’s
reasonable satisfaction within 30 days of the date of creation.

Permitted Exceptions.  All of (a) those matters of title and survey which affect
the Project and are described on the existing title policy issued in connection
with the Project, (b) liens for taxes, assessments or other governmental
charges, impositions or levies that are not then due and payable, (c) liens for
taxes, assessments or other governmental impositions or levies that are being
contested in good faith and, at Closing, Transferors have provided security
reasonably acceptable to Transferee necessary to discharge such liens, (d)
mechanics’, materialmen’s, or judgment liens against the Project which are being
contested in good faith and, at Closing, Transferors have provided security
reasonably acceptable to Transferee necessary to discharge such liens, (e)
Leases entered into on the terms allowed by this Agreement, (f) other matters
approved by BH Investor, and (g) matters created by BH Investor, Transferee or
any of their respective affiliates or any of their respective representatives,
consultants or contractors.

A-3


--------------------------------------------------------------------------------


Permitted Obligations.  Liabilities or obligations of the Project Owner in
connection with (a) Service Contracts, (b) Permitted Exceptions, (c) Tenant
Leases, (d) liabilities allocable to Transferee based on proration credit to
Transferee, and (e) Governmental Authorizations; provided, however, liabilities
or obligations arising from any breach of, or default under, the foregoing prior
to the Closing shall not be Permitted Obligations.

Personal Property.  All of Project Owner’s right, title and interest in and to
(a) Plans; (b) Governmental Authorizations issued, granted or pending with
respect to the Project; (c) studies, reports, surveys and other informational
materials relating to the Land or the Project, including any “as-built” plans
and CAD drawings; (d) all equipment, fixtures, appliances, inventory, computers,
computer hardware, computer software, and other personal property of whatever
kind or character owned by Project Owner and attached to or installed or located
on or in the Land or the Improvements, including, without limitation, furniture,
furnishings, drapes and floor coverings, office equipment and supplies, heating,
lighting, refrigeration, plumbing, ventilating, incinerating, cooking, laundry,
communication, electrical, dishwashing, and air conditioning equipment,
disposals, window screens, storm windows, recreational equipment, pool
equipment, patio furniture, sprinklers, hoses, tools and lawn equipment; and (e)
all of Project Owner’s right, title, and interest in and to (i) all permits,
licenses (excluding software licenses), approvals, utility rights, development
rights and similar rights related to the Project, or any portion thereof,
whether granted by Governmental Entities or private persons, (ii) all telephone
numbers and exchanges serving the Project, or any portion thereof, (iii) all
business and goodwill of Transferors related to the Project, or any portion
thereof, (iv) all site plans, surveys, soil and substrata studies, architectural
drawings, plans and specifications, engineering plans and studies, floor plans,
landscape plans and other plans or studies of any kind that relate to the
Project, or any portion thereof, (v) all leasing materials and brochures, ledger
cards, leasing records, leasing applications, tenant credit reports and
maintenance and operating records related to the operation of Project, or any
portion thereof, (vi) all warranties and guaranties (express or implied) issued
in connection with, or arising out of (A) the purchase and repair of all
furniture, fixtures, equipment, inventory, and other tangible personal property
owned by Project Owner and attached to and located in or used in connection with
the Project; or (B) the construction of any of the improvements located on the
Project, or any portion thereof, and expressly including any warranty or
guaranty from the General Contractor.

Plans.  The plans and specifications described in Exhibit K.

Project.  A collective reference to (a) the Improvements and (b) the Land.

Project Owner.  Defined in the Recitals.

Project Owner Membership Interest.  Defined in the Recitals.

Receiving Party.  Defined in Section 1.9(b).

Release.  Defined in Section 2.13(c).

Residential Tenants.

Restrictions.  Any and all restrictions, easements, conditions, covenants and
other agreements recorded against the Land or Improvements.

A-4


--------------------------------------------------------------------------------


Retail Tenants.

Senior Lender.  Defined in the Recitals.

Service Contracts.  All service and maintenance contracts which relate to or
affect the Project or the operation thereof.  A list of the existing Service
Contracts is attached as Exhibit L.

Survey.  Defined in Section 1.7(b).

Tenant Leases.  All tenant leases which relate to or affect the Project or the
operation thereof.

Title Company.  Defined in Section 1.7(a).

Title Policy.  The owner title policy issued by the Title Company with regard to
the Project.

Transfer.  Defined in the Recitals.

Transferee.  Defined in the preamble of this Agreement.

Transferor(s).  Defined in the preamble of this Agreement.

Transferors Closing Certificate.  Defined in Section 1.4(b).

A-5


--------------------------------------------------------------------------------